Exhibit 10.130

PURCHASE AND EXCHANGE AGREEMENT

THIS PURCHASE AND EXCHANGE AGREEMENT (the “Agreement”), dated as of
September 13, 2006 by and between Unify Corporation, a Delaware corporation
(“Unify”), and Halo Technology Holdings, Inc., a Nevada corporation (“Halo”).

RECITALS



A.   Unify and Halo are parties to a certain Agreement and Plan of Merger, dated
March 14, 2006, (as amended by (i) that certain Amendment No. 1 to the Merger
Agreement among the Parties dated May 24, 2006, and (ii) that certain Amendment
No. 2 to the Merger Agreement among the Parties dated July 5, 2006, the “Merger
Agreement”).



B.   Unify and Halo have mutually agreed to terminate the Merger Agreement, as
of the date hereof, pursuant to that certain Termination Agreement between the
parties of even date herewith, and have instead agreed to proceed with the
transactions contemplated in this Agreement.



C.   Unify desires to purchase from Halo, and Halo desires to sell to Unify,
Halo’s software development tools and database business as conducted by the
Gupta Entities (the “Gupta Business,” and for the avoidance of doubt, the term
“Gupta Business” does not include any business, activities, products or
services, of or offered or sold by Halo or any subsidiary of Halo other than the
Gupta Entities);



D.   Halo desires to purchase from Unify, and Unify desires to sell to Halo,
Unify’s risk management software and solution business as conducted by Unify
through its Acuitrek, Inc. subsidiary (“Acuitrek”) and its Insurance Risk
Management division, including, without limitation, the Acuitrek business and
the NavRisk product (the “NavRisk Business”) and Unify’s ViaMode software
product and related intellectual property rights (the “ViaMode Product”) and for
the avoidance of doubt, the term “NavRisk Business” does not include any
business, activities, products or services, of or offered or sold by Unify or
any subsidiary or unit of Unify other than Acuitrek or the Insurance Risk
Management division of Unify.

AGREEMENTS

NOW, THEREFORE, in consideration of the above premises and of the mutual
representations, warranties and covenants contained in this Agreement, Unify and
Halo agree as follows:

1 DEFINITIONS; SALE AND TRANSFER OF ASSETS.

1.1 Definitions. All capitalized terms used in this Agreement and not otherwise
defined shall have the meanings provided in the Glossary Schedule.

1.2 Transfer of Gupta Business. Subject to all of the terms and conditions of
this Agreement, Halo hereby agrees to sell to Unify, and Unify hereby agrees to
purchase from Halo, on the Closing Date, the assets and liabilities of the Gupta
Business, including, without limitation, all of the Gupta LLC Interests.

1.3 Transfer of NavRisk Business and ViaMode Product. Subject to all of the
terms and conditions of this Agreement, Unify hereby agrees to sell to Halo, and
Halo hereby agrees to purchase from Unify, on the Closing Date, (i) the assets
and liabilities of the NavRisk Business and (ii) the ViaMode Product each as
described further herein.

2 PURCHASE PRICE.

2.1 Convertible Deposit. Upon the execution of this Agreement, Unify will pay to
Halo $500,000 (the “Deposit”). As described in Section 12.13C, in the event the
Closing does not occur, the Deposit may be converted into equity securities of
Halo (shares and warrants, if applicable), retained by Halo, or refunded by Halo
to Unify.

2.2 Purchase Price. The purchase price to be paid by Unify to Halo for the Gupta
Business (the “Purchase Price”) which shall consist of:

(a) The Deposit;

(b) At the Closing, Unify will deliver to Halo $4,500,000 paid by wire transfer
or other means as specified by Halo to the accounts specified by Halo (together
with the Deposit, the “Cash Purchase Price”);



  (c)   The amount by which the Gupta Net Working Capital exceeds the NavRisk
Net Working Capital (the “Working Capital Adjustment”);



  (d)   At the Closing, Unify will deliver to Halo, one or more certificates,
duly executed and registered in Halo’s name, representing 5,000,000 shares of
Unify Common Stock (the “Purchase Shares”);



  (e)   At the closing, Unify will deliver to Halo the NavRisk Business and the
ViaMode Product; and



  (f)   At the Closing, Unify will deliver to Halo warrants to acquire 750,000
shares of Unify common stock at an exercise price of $0.40 per share (the
“Purchase Warrant”), duly executed and registered in Halo’s name.

The parties agree that the value of the Purchase Price as of the date hereof is
Thirteen Million Five Hundred Thousand Dollars ($13,500,000).

The purchase price for Halo’s purchase of the assets and liabilities of the
NavRisk Business and the ViaMode Product as described further herein shall be
the acceptance of those assets and liabilities as part of the Purchase Price to
be paid by Unify to Halo, and Halo will have no other purchase price obligation
in consideration for the purchase of such assets and liabilities.

The Working Capital Adjustment will be paid as follows: the first $500,000 will
be payable no later than 30 days after the Closing; and the remaining amount, if
any, will be payable no later than 90 days after the Closing.

Not later than ten (10) days after the Closing Date, Halo shall deliver to Unify
an unaudited consolidated balance sheet for the Gupta Entities as of the Closing
Date prepared in accordance with GAAP consistently applied (the “Gupta Closing
Balance Sheet”). Not later than ten (10) days after the Closing Date, Unify
shall deliver to Halo an unaudited consolidated balance sheet for the NavRisk
Business as of the Closing Date prepared in accordance with GAAP consistently
applied (the “NavRisk Closing Balance Sheet”). Not later than fifteen (15) days
after the Closing Date, Halo will calculate the Working Capital Adjustment based
on the Gupta Closing Balance Sheet and the NavRisk Closing Balance and will
provide Unify with a written copy of such calculation. Such calculation shall be
definitive and binding upon the parties unless (i) Unify gives Halo written
notice of its objection to such calculation based on the amounts shown in the
Gupta Closing Balance Sheet within fifteen (15) days after the receipt of the
calculation, and/or (ii) Halo gives Unify written notice of its objection to
such calculation based on the amounts shown in the NavRisk Closing Balance Sheet
within fifteen (15) days after Halo’s delivery of the calculation (in either or
both cases, an “Objection Notice”). If either or both parties deliver an
Objection Notice, the parties shall negotiate in good faith to resolve all
disputes regarding the Net Working Capital. If the parties can not resolve such
a dispute after thirty (30) days, they shall mutually agree upon a nationally or
regionally recognized accounting firm to determine the Net Working Capital,
whose decision, absent manifest error, shall be binding upon the parties. In the
event of a dispute, Unify shall pay Halo the Working Capital Adjustment within
ten (10) days after the resolution of the dispute, provided, however, that if,
notwithstanding the dispute, the parties do not dispute that the Working Capital
Adjustment is in excess of $500,000, then Unify shall pay Halo $500,000 within
thirty (30) days of the Closing Date, and Unify shall pay Halo the remainder of
the Working Capital Adjustment within ten (10) days after the resolution of the
dispute.

2.3 Assumed Liabilities. Unify will assume all obligations of the Gupta Business
and all liabilities associated with the Gupta Entities listed on the Unify
Assumed Liabilities Schedule. Halo will assume all liabilities and obligations
of the NavRisk Business and the ViaMode Product listed on the Halo Assumed
Liabilities Schedule.

2.4 Assignment. All right, title and interest in and to the Gupta LLC Interests,
NavRisk Assets and the ViaMode Assets shall be deemed to have been assigned,
conveyed and transferred by Halo to Unify, or by Unify to Halo, as the case may
be, effective with the Closing, with full substitution and subrogation of all
rights and actions of warranty, express and implied, against all preceding
owners, contractors and developers, and, without limitation, the right to sue
and recover damages for past, present and future infringements of intellectual
property rights and/or other rights, and to fully and entirely stand in the
place of Unify in all matters related thereto. With respect to any Contracts
assigned by Unify to Halo, or by Halo (or the Gupta Entities) to Unify, and
assumed hereunder by Halo or Unify, as the case may be, the parties agree that
prior to the Closing Date they will cooperate in giving notice to the other
party to each Contract of the proposed assignment and assumption of such
Contract and shall cooperate in procuring a consent to such assignment and
assumption where required by the terms of such Contract, in each case effective
as of the Closing.

3 CLOSING; PAYMENT AND OTHER MATTERS.

3.1 Closing. The closing of the transactions contemplated hereby (“Closing”)
shall be held at the offices of Halo, at 1:00 p.m. (local time) on the second
business day following the waiver or satisfaction of the conditions to Closing
set forth herein, or at such other time and place as may be mutually agreed upon
in writing by the parties (the “Closing Date”).

3.2 Closing Deliveries. On the Closing Date, Unify will deliver to Halo the
instruments and items set forth on the Unify Deliveries Schedule and Halo will
deliver to Unify instruments and items set forth on the Halo Deliveries
Schedule.

3.3 Payment of Purchase Price. Unify shall at the Closing deliver to Halo the
consideration constituting the Purchase Price for the Gupta LLC Interests in
accordance with Section 2.2 above.

3.4 Delivery of the Gupta LLC Interests. Halo shall at the Closing deliver to
Unify the Gupta LLC Interests against delivery of the consideration constituting
the Purchase Price for the Gupta LLC Interests as described in Section 2.2
above.

3.5 Allocation of Purchase Price. The parties agree that the Purchase Price
shall be allocated for Tax purposes in accordance with the Allocations Schedule,
which shall be mutually agreed by the parties prior to Closing. This allocation
shall be used by the parties in preparing and filing all relevant federal,
state, local and foreign tax returns, information reports or other documents and
forms, and the parties agree to cooperate with each other in good faith in
preparing such tax returns, information reports, statements or other documents
and forms, including IRS Form 8594 and any required exhibits (or other forms
required pursuant to Section 1060 of the Code or other applicable tax Laws).

3.6 Risk and Loss Prior to Closing. Unify will not acquire any title to the
Gupta Business or the Gupta LLC Interests, and Halo will not acquire any title
to the NavRisk Assets or ViaMode Assets, until possession has been given to it
in accordance with this the terms hereof at the Closing, and, accordingly, all
risk and loss with respect to the Gupta Business will be borne by Halo, and all
risk and loss with respect to the NavRisk Business and ViaMode Product will be
borne by Unify, until possession has been given at the Closing.

4 REPRESENTATIONS AND WARRANTIES OF HALO. To induce Unify to enter into this
Agreement and to consummate the transactions provided for herein, Halo
represents and warrants to Unify as follows, subject in each case to the
specific disclosures in the Disclosure Letter and/or in the other schedules
hereto provided by Halo.

4.1 Organization and Good Standing; Operation. Halo is a corporation duly
organized, validly existing, and in good standing under the Laws of its state of
formation with full power and authority to own and operate its properties and to
carry on its business as it is now being conducted. Halo is authorized to
transact business in its state of formation and in all other jurisdictions in
which the nature of its business and the ownership of its properties makes such
qualification necessary, except where the failure to so qualify or be in good
standing has not had and would not be likely to have a Material Adverse Effect
on the Gupta Business. Each Gupta Entity is a corporation, limited liability
company or partnership, or an entity formed under the laws of a jurisdiction
outside of the United States, duly organized, validly existing, and in good
standing under the Laws of its state or country of formation with full power and
authority to own and operate its properties and to carry on its business as it
is now being conducted. Each Gupta Entity is authorized to transact business in
all jurisdictions in which the nature of its business and the ownership of its
properties makes such qualification necessary, except where the failure to so
qualify or be in good standing has not had and would not be likely to have a
Material Adverse Effect on the Gupta Business.

4.2 Authority. Halo has full power, authority, and legal capacity to enter into
this Agreement and the other Acquisition Documents to which Halo is a party and
to perform its obligations hereunder and thereunder.

4.3 Due Authorization; Enforceability. The execution and delivery of this
Agreement by Halo and the performance of the obligations of Halo under this
Agreement and the other Acquisition Documents to which Halo is a party have been
duly authorized by the Board of Directors of Halo, and all other corporate
action has been taken which is necessary to authorize the execution and delivery
of this Agreement and the other Acquisition Documents to which Halo is a party
by Halo and the performance of the obligations of Halo hereunder and thereunder.
No approval of the stockholders of Halo is required to consummate the
transactions set forth herein or in the other Acquisition Documents. This
Agreement and the other Acquisition Documents to which Halo is a party have been
duly and validly executed and delivered by Halo and constitute legal, valid, and
binding obligations of Halo and are enforceable against Halo in accordance with
their terms.

4.4 No Conflicts. The execution, delivery, and performance of this Agreement and
the other Acquisition Documents to which Halo is a party: (a) will not conflict
with or will not result in a breach of any provision contained in the
Organizational Documents of Halo or any of the Gupta Entities, (b) will not
result in any conflict with, breach of, or default (or give rise to any right of
termination, cancellation or acceleration or loss of any right or benefit) under
or require any notice, consent or approval which has not been obtained with
respect to any of the terms, conditions or provisions of any Contracts to which
Halo or any of the Gupta Entities is bound, and (c) will not violate any Law
applicable to Halo or to the Gupta Entities. No action, consent or approval by,
or filing by Halo with, any Governmental Authority, is required in connection
with the execution, delivery or performance by Halo of this Agreement or the
consummation of the sale of the Gupta LLC Interests and the other transactions
contemplated hereby, except for any filings under applicable securities laws in
connection with the issuance of the shares of Halo Stock, if any are issued
hereunder, and warrants to purchase Halo Stock, if any are issued hereunder.
Neither the execution of this Agreement nor the consummation of the transactions
herein contemplated will result in the creation of any Lien on any of the Gupta
LLC Interests or the assets owned by the Gupta Entities, other than Liens
created by Unify.

4.5 Real Property. The Gupta Entities own no real property. The Gupta Real
Property Schedule is a true and complete list of all real property leases to
which relate to the Gupta Business (the “Gupta Leased Properties”) and includes,
without limitation, any pending audits or disputes related to common area
management, taxes or any other fees or charges related to the Leased Properties.
Each lease related to each of the Leased Properties is valid, binding and
enforceable in accordance with its terms. No notice of any claim of default has
been given to Halo or any Gupta Entity under any such lease.

4.6 Environmental Representations. There has been no use by any Gupta Entity
during its tenancy of Hazardous Materials on the premises of the Gupta Leased
Properties.

4.7 Tax Matters.



  A.   Halo or the Gupta Entities has or have filed or caused to be filed, on a
timely basis, all Tax returns and reports of any nature whatsoever which are
required to be filed with any Governmental Authority with respect to any Gupta
Entity and such Tax returns are complete, correct, and accurate in all material
respects. Except as disclosed on the Tax Returns Schedule, no Gupta Entity has
requested an extension of time within which to file any Tax return. Each Gupta
Entity has paid in full or established an adequate reserve for all assessments
received and all Taxes of any nature whatsoever which have become due under Law
with respect to all periods beginning prior to the Closing Date. No Claims have
been made against any Gupta Entity by any Governmental Authority in a
jurisdiction where such Gupta Entity does not file tax returns and reports that
it is or may be subject to Taxation by that jurisdiction. There are no currently
pending, or, to Halo’s knowledge, any threatened audits or assessments with
respect to any liability in respect of Taxes that are likely to result in any
additional liability for Taxes by any Gupta Entity.



  B.   Each Gupta Entity or Halo on its behalf has withheld and paid timely all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor or other third party
relating to the Gupta Business.



  C.   Halo is not a party to any Tax allocation or Tax sharing agreement
regarding the Gupta Business other than the Membership Interest Purchase
Agreement, pursuant to which Halo acquired the Gupta Entities.

4.8 Employee Benefit Plans and Other Plans.



  A.   The Employee Benefits Schedule contains a true, correct and complete list
of all Employee Plans which cover or have covered employees or former employees
of any Gupta Entity. True and complete copies of each of the following documents
have been made available by Halo to Unify: (i) the current version of each
Welfare Plan and Pension Plan applicable to employees of the Gupta Entities and
the current summary plan description and any subsequent summaries of material
modifications thereof, and (ii) the current version of each Employee Plan
applicable to employees of the Gupta Entities and the current summary plan
description and any subsequent summaries of material modifications thereof and a
complete description of any Employee Plan applicable to employees of the Gupta
Entities which is not in writing.



  B.   Neither Halo nor any ERISA Affiliate contributes to or has any obligation
to contribute, or has contributed to or had any obligation to contribute, to any
Multiemployer Plan with respect to any current or former employee of any Gupta
Entities.



  C.   Each Welfare Plan which covers or has covered employees or former
employees of the Gupta Entities and which is a “group health plan,” as defined
in Section 607(1) of ERISA, has been operated in compliance with provisions of
COBRA (if applicable) at all times.



  D.   No event has occurred in connection with, or arising out of, the
establishment, operation, administration, or termination of any Employee Plan
applicable to employees of the Gupta Entities or the transactions contemplated
by this Agreement which could subject Halo or any ERISA Affiliate or any
Employee Plan applicable to employees of the Gupta Entities, directly or
indirectly, to any material liability (i) under any Law relating to any Employee
Plans or (ii) pursuant to any obligation of Halo to indemnify any person against
liability incurred under any such Law as they relate to the Employee Plans
applicable to employees of the Gupta Entities.



  E.   No Employee Plan applicable to employees of the Gupta Entities is subject
to Title IV of ERISA or Section 412 of the Code.

4.9 Contracts. (a) Except as disclosed in Halo’s reports filed with the
Securities and Exchange Commission (“Halo’s SEC Reports”) or on the Gupta
Contract Schedule, no Gupta Entity is a party to or bound by any contract,
arrangement or commitment (i) with respect to the employment of any directors,
officers, employees or consultants, (ii) which, upon the consummation of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional acts or events) result in any payment (whether of
severance pay or otherwise) becoming due from any Gupta Entity to any director,
officer or employee thereof, (iii) which materially restricts the conduct of any
line of business by any Gupta Entity, (iv) with or to a labor union or guild
(including any collective bargaining agreement), or (v) any of the benefits of
which will be increased, or the vesting of the benefits of which will be
accelerated by the occurrence of any of the transactions contemplated by this
Agreement, or the value of any of the benefits of which will be calculated on
the basis of any of the transactions contemplated by this Agreement (including
as to this clause (v), any stock option plan, stock appreciation rights plan,
restricted stock plan or stock purchase plan). Except as disclosed in Halo’s SEC
Reports or in the Gupta Contract Schedule, there are no employment, consulting
and deferred compensation agreements to which any Gupta Entity is a party. The
Gupta Contract Schedule sets forth a list of all material contracts (as defined
in Item 601(b)(10) of Regulation S-K or otherwise in an amount greater than
$100,000 per annum) of the Gupta Entities. Each contract, arrangement or
commitment of the type described in this Section 4.9, whether or not set forth
in the Gupta Contract Schedule, is referred to herein as a “Gupta Contract,” and
Halo has not received notice of, nor do any executive officers of such entities
know of, any violation of any Gupta Contract.

(b) (i) Each Gupta Contract is valid and binding and in full force and effect,
(ii) the Gupta Entities have in all material respects performed all obligations
required to be performed by it to date under each Gupta Contract, and (iii) no
event or condition exists which constitutes or, after notice or lapse of time or
both, would constitute, a default on the part of the Gupta Entities under any
such Gupta Contract, except where such default would not be likely to have,
either individually or in the aggregate, a material adverse effect on the Gupta
Business.

4.10 Title to Gupta LLC Interests. Halo owns and possesses all right, title and
interest in and to the Gupta LLC Interests, free and clear of all Liens or other
restrictions on transfer other than those which will be released prior to the
Closing. Halo has the right, power and capacity to convey, transfer, assign and
deliver to Unify the Gupta LLC Interests free and clear of any Lien or other
restrictions on transfer4.11 .

4.11 Employee Matters. Attached hereto as the Gupta Employees Schedule is a list
of all current employees and persons on leave of absence, interim layoff or
other temporary suspension of employment, in each case of the Gupta Entities
stating the salary, wages, bonuses, severance pay, expenses, allowances,
benefits and date of hire of each such person. Halo agrees, to the extent
permissible under applicable law, to make available to Unify the employment
records of the current employees of the Gupta Entities, on or prior to the
Closing Date. As of the Closing Date, Halo or the Gupta Entities will have paid
all salaries, wages, bonuses, expenses, allowances, benefits, severance pay, and
other compensation owed to its employees and agents in connection with the Gupta
Business to the extent the same is due and payable in respect of periods on or
prior to the Closing Dare other than as reflected as Accrued Compensation on the
Gupta Closing Balance Sheet.

4.12 Violations of Law. Halo has not received any notice of any claimed
violation of any Laws or Permits relating to or affecting the Gupta Business;
and there is no investigation by any person or a Governmental Authority of any
claimed violation of Laws pending or, to the knowledge of Halo, threatened or
anticipated or any basis therefor relating to or affecting the Gupta Business.

4.13 Litigation. (a) There is no Action pending or, to the knowledge of Halo,
threatened or anticipated by or before any Governmental Authority or private
arbitration tribunal against any Gupta Entity or relating to the Gupta Business
or the transactions contemplated hereby, (b) neither Halo nor, to the knowledge
of Halo, any affiliate, officer, director or employee or any corporate partner
or joint venture with Halo, has been permanently or temporarily enjoined or
barred by order, judgment or decree of any Governmental Authority or private
arbitration tribunal from engaging in or continuing any conduct or practice in
connection with the Gupta Business, and (c) there is not in existence any order,
judgment or decree of any private arbitration tribunal with respect to or
binding upon the Gupta Business. There are no unsatisfied judgments against any
Gupta Entity.

4.14 Insurance. The Gupta Insurance Schedule is a true and correct list of all
the policies of insurance covering the Gupta Entities or the Gupta Business
presently in force (including as to each (a) risk insured against, (b) name of
carrier, (c) policy number, (d) amount of coverage, (e) amount of premium,
(f) expiration date and (g) the property, if any, insured, indicating as to each
whether it insures on an “occurrence” or a “claims made” basis. All of the
insurance policies set forth on the Gupta Insurance Schedule are in full force
and effect and all premiums, retention amounts and other related expenses due
have been paid, and Halo has not received any notice of cancellations with
respect to any of the policies.

4.15 Compliance with Laws. The Gupta Business has operated in compliance with
all Laws and Permits.

4.16 Financial Statements. Halo has delivered to Unify a copy of the Gupta
Entities’ unaudited financial statements, for the fiscal year ended June 30,
2006 (the “Gupta Financial Statements”) a copy of which is attached hereto. Such
financial statements have been prepared in accordance with GAAP (except in the
case of the unaudited financial statements, for lack of footnotes and being
subject to year-end audit adjustments none of which have been or are expected to
be material). Each of the financial statements therein (including the related
notes and schedules thereto) fairly present the financial position of the Gupta
Entities as of the date of such balance sheet and each of the statements of
income, retained earnings and cash flows or equivalent statements contained
therein (including any related notes and schedules thereto) fairly presented (or
in the case of any financial statements made available after the date of this
Agreement, will fairly present) the results of operations, changes in retained
earnings, and cash flows, as the case may be, of the Gupta Entities for the
periods set forth therein, in accordance with GAAP consistently applied, except
in each case as may be noted therein.

4.17 Absence of Changes. Since the June 30, 2006, there has not been:



  A.   Any Material Adverse Change related to the Gupta Business;



  B.   Any material damage, destruction or loss (whether or not covered by
insurance) affecting the assets of the Gupta Business;



  C.   Any increase in the compensation, bonus, sales commission or fee
arrangement payable or to become payable by any Gupta Entity to any employee of
the Gupta Business, except increases in the ordinary course of business and
consistent with past practice;



  D.   Any work interruptions, labor grievances or Claims filed, or, to the
knowledge of Halo, proposed Law or any event or condition of any character,
reasonably likely to have a Material Adverse Effect on the Gupta Business;



  E.   Any sale or transfer, or any agreement to sell or transfer, any material
assets, property or rights of any Gupta Entity relating to the Gupta Business to
any person;



  F.   Any material purchase or acquisition, or agreement, plan or arrangement
to purchase or acquire, any property, rights or assets relating to the operation
of the Gupta Business;



  G.   Any waiver of any material rights or Claims under any Contract or Permit
related to the Gupta Business;



  H.   Any breach, amendment or termination of any Contract or Permit related to
the Gupta Business;



  I.   Any issuance of any equity interests in any of the Gupta Entities, or any
securities convertible into or exercisable for, or any rights, warrants or
options to acquire, any such equity interests, or any agreement with respect to
any of the foregoing;



  J.   Any incurrence of any indebtedness for borrowed money, any assumption,
guarantee, endorsement or other agreement to become responsible for the material
obligations of any other individual, corporation or other entity, except for
indebtedness to trade creditors in the ordinary course of business consistent
with past practice; or



  K.   Except as specifically contemplated by this Agreement, any transaction
relating to the Gupta Business outside the ordinary course of business.

4.18 No Undisclosed Liabilities. Except as and to the extent disclosed in the
Unify Assumed Liabilities Schedule, the Disclosure Letter or the Gupta Financial
Statements, the Gupta Entities have no liabilities or obligations whatsoever,
whether accrued, absolute, secured, unsecured, contingent or otherwise except
liabilities which have been incurred after the date of the most recent Financial
Statements in the ordinary course of business, consistent with past practice, or
which are obligations to perform under executory contracts in the ordinary
course of business.

4.19 Permits. The Gupta Entities possess all Permits necessary to permit it to
engage in the Gupta Business as presently conducted in and at all locations and
places where it is presently operating.

4.20 Brokerage and Finder’s Fees. Neither Halo nor any of its affiliates nor any
shareholder, officer, director or agent of Halo has incurred any liability to
any broker, finder or agent for any brokerage fees, finder’s fees, or
commissions with respect to the transactions contemplated by this Agreement.

4.21 Affiliate Transactions. No officer or director of Halo, nor, to Halo’s
knowledge, any stockholder or other Affiliate of Halo is a party to any
agreement, contract, commitment or transaction which pertains to the Gupta
Business or has any interest in any property used in or pertaining to the Gupta
Business.

4.22 Investment Representations. Halo is acquiring the Purchase Shares and the
Purchase Warrant for its own account and not with a view to, or for resale in
connection with, a distribution thereof in contravention of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”). Halo agrees and acknowledges that it will not, directly or indirectly,
offer, transfer or sell any Purchase Shares, the Purchase Warrant or any shares
issued upon exercise of the Purchase Warrant, or solicit any offers to purchase
or acquire any Purchase Shares, the Purchase Warrant or any shares issued upon
exercise of the Purchase Warrant, unless the transfer or sale is (i) pursuant to
an effective registration statement under the Securities Act and has been
registered under any applicable state securities or “blue sky” laws or
(ii) pursuant to an exemption from registration under the Securities Act and all
applicable state securities or “blue sky” laws.

4.23 Additional Investment Representations. Halo (i) has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment hereunder, (ii) is able to incur a
complete loss of such investment, (iii) it is able to bear the economic risk of
such investment for an indefinite period of time and (iv) it is an “accredited
investor” as that term is defined in Regulation D under the Securities Act.

4.24 Legends. Halo hereby acknowledges that Unify will stamp or otherwise
imprint each certificate representing Purchase Shares, the Purchase Warrant or
any shares issued upon exercise of the Purchase Warrant with a legend in
substantially the following form:

[THESE SHARES][THIS WARRANT AND ANY SHARES OF STOCK OBTAINABLE UPON ITS
EXERCISE] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE’S SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION THEREFROM.

In connection with the transfer of any Purchase Shares, the Purchase Warrant or
any shares issued upon exercise of the Purchase Warrant (other than a transfer
pursuant to a public offering registered under the Securities Act, pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act (or any similar rules
then in effect) or to an affiliate of Halo), Halo shall deliver, upon the
reasonable request of Unify, an opinion of counsel, which counsel shall be
knowledgeable in securities laws and which opinion shall be reasonably
satisfactory to Unify, to the effect that such transfer may be effected without
registration under the Securities Act. Upon receipt of an opinion of counsel
reasonably satisfactory to Unify to the effect that such legend no longer
applies to any particular security, Unify shall promptly issue a replacement
certificate evidencing such securities, which does not contain such legend.

4.25 Title to Assets; Condition of Assets; Assets Schedule.



  A.   The Gupta Entities own and possesses all right, title and interest in and
to the Gupta Assets free and clear of all Liens or other restrictions on
transfer. The Gupta Entities have the right, power and capacity to convey,
transfer, assign and deliver to Unify the Gupta Assets free and clear of any
Lien or other restrictions on transfer, and the Gupta Entities enjoy peaceful
and quiet possession of the Gupta Assets pursuant to the Contracts and Permits
under which the Gupta Business are being operated. As of the Closing, Unify will
enjoy peaceful and quiet possession of the Gupta Assets, free and clear of all
Liens. The Gupta Assets comprise all assets of any kind or character necessary
for the conduct and operation of the Gupta Business as it is presently
conducted.



  B.   The Gupta Assets are in good condition and repair, and are useable in the
ordinary course of business and The Gupta Entities has maintained the Gupta
Assets pursuant to customary industry and manufacturer maintenance procedures.
None of the Gupta Assets are held under any lease, security agreement,
conditional sales contracts or other title retention or security arrangement, or
is located other than at the Leased Properties except as disclosed on the The
Gupta Assets Schedule. All inventories of The Gupta Entities are of good and
standard quality, are not obsolete or damaged and consist of a quality and
quantity useable or saleable in the ordinary course of business.



  C.   The Gupta Assets Schedule is a true, correct and complete list and
description of all Gupta Assets, including, without limitation, all Intellectual
Property, Software and equipment, owned, licensed or leased, by The Gupta
Entities or otherwise pertaining to the Gupta Business and true, correct and
complete copies of all leases pertaining to the licensed Intellectual Property
and Software and the leased equipment have been made available to Unify.

4.26 Intellectual Property. (a) The Gupta Entities have, and Unify shall
receive, good, valid and marketable title to the Intellectual Property assumed
by Unify pursuant to this Agreement, including but not limited to the Software
and all components of the Software, free and clear of all title defects, liens,
restrictions, claims charges, security interests or other encumbrances of any
nature whatsoever, and (b) the Software is in good operating order, condition
and repair.

4.27 Financial Condition. Upon giving effect to the consummation of the
transactions contemplated hereby, and assuming the value of the NavRisk Business
and ViaMode Product is at least equal to the amounts contemplated hereby, to the
knowledge of Halo, the fair saleable value of the consolidated operating
businesses of Halo and its subsidiaries (including, without limitation, the
NavRisk Business and the ViaMode Product), operating as going concerns, is at
least equal to the amount that will be required to be paid on or in respect of
the existing indebtedness and other liabilities of Halo as they mature.

4.28 Indebtedness. The Gupta Debts Schedule is a true and complete list of all
Claims against Gupta, including, without limitation, trade accounts payable in
excess of Five Thousand Dollars ($5,000), including a description of the terms
of payment, and, if such claim is secured, a description of all properties or
other assets pledged, mortgaged or otherwise hypothecated as security, and if a
lease of equipment, the imputed rate of interest on such lease.

4.29 Customer Relations. Except as otherwise set forth on the Gupta Customer
Relations Schedule, at no time prior to the Closing Date, no customer of the
Gupta Business has stated, advised, or otherwise indicated to Halo or any of the
Gupta Entities that it intends to terminate or cancel any Contract with any of
the Gupta Entities.

5 REPRESENTATIONS AND WARRANTIES OF UNIFY. To induce Halo to enter into this
Agreement and to consummate the transactions provided for herein, Unify
represents and warrants to Halo as follows subject in each case to the specific
disclosures in the Disclosure Letter and/or in the other schedules hereto
provided by Unify:

5.1 Organization and Good Standing. Unify is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Delaware
with full power and authority to own and operate its properties and to carry on
its business as it is now being conducted.

5.2 Authority. Unify has full power, authority, and legal capacity to enter into
this Agreement and the other Acquisition Documents to which Unify is a party, to
perform its obligations hereunder and thereunder, to issue and deliver the
Purchase Shares and the Purchase Warrants and, upon exercise of the Purchase
Warrants, the shares issuable under the Purchase Warrants, to Halo.

5.3 Due Authorization; Enforceability. The execution and delivery of this
Agreement and the other Acquisition Documents to which Unify is a party by Unify
and the performance of the obligations of Unify under this Agreement and such
other Acquisition Documents and the issuance and delivery of the Purchase
Shares, the Purchase Warrant and, the shares issuable upon exercise of the
Purchase Warrants, have been duly authorized by all necessary corporate action.
This Agreement and the other Acquisition Documents to which Unify is a party
have been duly and validly executed and delivered by Unify and constitute legal,
valid and binding obligations of Unify and are enforceable against Unify in
accordance with their terms.

5.4 Validity of Purchase Shares, Purchase Warrant and Shares Issuable upon
Exercise of the Purchase Warrant. The Purchase Shares and Purchase Warrant to be
issued to Halo pursuant to this Agreement and the shares to be issued upon
exercise of the Purchase Warrant will, when issued or conveyed, as applicable,
be duly and validly issued, fully paid, non-assessable and free and clear of all
liens.

5.5 No Conflicts. The execution, delivery, and performance of this Agreement and
the other Acquisition Documents to which Unify is a party: (a) will not conflict
with or will not result in a breach of any provision contained in the
Organizational Documents of Unify; (b) will not result in any conflict with,
breach of, or default (or give rise to any right of termination, cancellation or
acceleration or loss of any right or benefit) under or require any notice,
consent or approval which has not been obtained with respect to any of the
terms, conditions or provisions of any Contracts, and (c) will not violate any
Law applicable to Unify or to the NavRisk Assets or the ViaMode Assets. No
action, consent or approval by, or filing by Unify with, any Governmental
Authority, is required in connection with the execution, delivery or performance
by Unify of this Agreement or the consummation of the sale of the NavRisk Assets
or the ViaMode Assets and the other transactions contemplated hereby, except for
any filings under applicable securities laws in connection with the issuance of
the Purchase Shares and the Purchase Warrants. Neither the execution of this
Agreement nor the consummation of the transactions herein contemplated will
result in the creation of any Lien on any of the NavRisk Assets or the ViaMode
Assets.

5.6 Real PropertyA. . Unify owns no real property. The Real Property Schedule is
a true and complete list of all real property leases to which Unify is a party
and which are used in the NavRisk Business (the “Unify Leased Properties”). Halo
is not assuming any obligation relating to any of Unify Leased Property

5.7 Environmental Representations. There has been no use by Unify during its
tenancy of Hazardous Materials on the premises of the Unify Leased Properties.

5.8 Tax Matters.



  A.   Unify has filed, on a timely basis, all Tax returns and reports of any
nature whatsoever which are required to be filed with any Governmental Authority
and such Tax returns are complete, correct, and accurate in all respects. Except
as disclosed on the Unify Tax Returns Schedule, Unify has not requested an
extension of time within which to file any Tax return. Unify has paid in full or
established an adequate reserve for all assessments received and all Taxes of
any nature whatsoever which have become due under Law with respect to all
periods beginning prior to the Closing Date. No Claims have been made against
Unify by any Governmental Authority in a jurisdiction where Unify does not file
tax returns and reports that it is or may be subject to Taxation by that
jurisdiction. There are, and will hereafter be, no Tax deficiencies (including
penalties, interest and additions to Tax) of any kind against or relating to
Unify with respect to any taxable periods (or portions thereof) ending on or
before, or including, the Closing Date of a character or nature which would
result in any Lien on the NavRisk Assets or Viamode Assets or Halo’s title
thereto or use thereof, or would result in any claim against Halo. There are no
current pending, to Unify’s knowledge, or threatened audits or assessments with
respect to any liability in respect of Taxes that are likely to result in any
additional liability for Taxes by Unify.



  B.   Unify has withheld and paid timely all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor or other third party relating to the NavRisk
Business.



  C.   Unify is not a party to any Tax allocation or Tax sharing agreement.

5.9 Employee Benefit Plans and Other Plans.



  A.   The Unify Employee Benefits Schedule contains a true, correct and
complete list of all Employee Plans which cover or have covered employees or
former employees of the NavRisk Business. True and complete copies of each of
the following documents have been made available by Unify to Halo: (i) the
current version of each Welfare Plan and Pension Plan and the current summary
plan description and any subsequent summaries of material modifications thereof,
and (ii) the current version of each Employee Plan and the current summary plan
description and any subsequent summaries of material modifications thereof and a
complete description of any Employee Plan which is not in writing.



  B.   Neither Unify nor any ERISA Affiliate contributes to or has any
obligation to contribute, or has contributed to or had any obligation to
contribute, to any Multiemployer Plan with respect to any current or former
employee.



  C.   Each Welfare Plan which covers or has covered employees or former
employees of the NavRisk Business and which is a “group health plan,” as defined
in Section 607(1) of ERISA, has been operated in compliance with provisions of
COBRA (if applicable) at all times.



  D.   No event has occurred in connection with, or arising out of, the
establishment, operation, administration, or termination of any Employee Plan or
the transactions contemplated by this Agreement which could subject Unify or any
ERISA Affiliate or any Employee Plan or any NavRisk Assets or ViaMode Assets,
directly or indirectly, to any material liability (i) under any Law relating to
any Employee Plans or (ii) pursuant to any obligation of Unify to indemnify any
person against liability incurred under any such Law as they relate to the
Employee Plans.



  E.   No Employee Plan is subject to Title IV of ERISA or Section 412 of the
Code.

5.10 Contracts. The Unify Contracts Schedule is a true and correct list of each
Contract (i) to which Unify is a party and which Halo is assuming pursuant to
this Agreement, or (ii) by which any of the NavRisk Assets or ViaMode Assets are
bound or affected (except ViaMode contracts not being assigned to Halo which
Unify will be permitted to retain subject to the ViaMode license to be entered
into between the parties). Each written, and a description of each oral,
Contract so listed have been delivered to Halo. Each Contract is legal, valid,
binding, enforceable (except as such enforceability may be limited by
(a) bankruptcy, insolvency, moratorium, reorganization and other similar Laws
affecting creditors’ rights generally and (b) the general principles of equity,
regardless of whether asserted in a proceeding in equity or at Law) and in full
force and effect. Neither Unify, nor to Unify’s knowledge, any other party, is
in material breach or default, and no event has occurred which with notice or
lapse of time could constitute a material breach or default or permit
termination, modification or acceleration, under any Contracts. No party has
repudiated any term of any Contracts, and there are no renegotiations of,
attempts to renegotiate, or outstanding rights to renegotiate any material
amounts paid or payable to Unify under current or completed Contracts with any
Person, and no such Person has made written demand for such renegotiation. Other
than as set forth on the Unify Contracts Schedule, each Contract set forth on
the Unify Contracts Schedule is fully assignable to Halo at the Closing.

5.11 Title to Assets; Condition of Assets; Assets Schedule.



  A.   Unify owns and possesses all right, title and interest in and to the
NavRisk Assets and ViaMode Assets free and clear of all Liens or other
restrictions on transfer. Unify has the right, power and capacity to convey,
transfer, assign and deliver to Halo the NavRisk Assets and ViaMode Assets free
and clear of any Lien or other restrictions on transfer, and Unify enjoys
peaceful and quiet possession of the NavRisk Assets and ViaMode Assets pursuant
to the Contracts and Permits under which the NavRisk Business is being operated.
As of the Closing, Halo will enjoy peaceful and quiet possession of the NavRisk
Assets and ViaMode Assets, free and clear of all Liens. The NavRisk Assets and
ViaMode Assets comprise all assets of any kind or character necessary for the
conduct and operation of the NavRisk Business as it is presently conducted or
use of the ViaMode Product



  B.   The NavRisk Assets and ViaMode Assets are in good condition and repair,
and are useable in the ordinary course of business and Unify has maintained the
NavRisk Assets and ViaMode Assets pursuant to customary industry and
manufacturer maintenance procedures. None of the NavRisk Assets or ViaMode
Assets are held under any lease, security agreement, conditional sales contracts
or other title retention or security arrangement, or is located other than at
the Leased Properties except as disclosed on the Unify Assets Schedule. All
inventories of Unify are of good and standard quality, are not obsolete or
damaged and consist of a quality and quantity useable or saleable in the
ordinary course of business.



  C.   The Unify Assets Schedule is a true, correct and complete list and
description of all NavRisk Assets and ViaMode Assets, including, without
limitation, all Intellectual Property, Software and equipment, owned, licensed
or leased, by Unify or otherwise pertaining to the NavRisk Business or ViaMode
Product and true, correct and complete copies of all leases pertaining to the
licensed Intellectual Property and Software and the leased equipment have been
delivered to Halo.

5.12 Employee Matters. Attached hereto as the Employees Schedule is a list of
all current employees and persons on leave of absence, interim layoff or other
temporary suspension of employment, in each case of the NavRisk Business and
ViaMode Product, stating the salary, wages, bonuses, severance pay, expenses,
allowances, benefits and date of hire of each such person, and Unify agrees, on
or prior to the Closing Date, to the extent permissible under applicable law to
make available to Halo, the employment records of all current employees. Unify
will, as of the Closing Date, have paid all salaries, wages, bonuses, expenses,
allowances, benefits, severance pay and other compensation owed to its employees
and agents in connection with the NavRisk Business and ViaMode Product to the
extent the same is due and payable in respect of periods on or prior to the
Closing Date other than as reflected as Accrued Compensation on the NavRisk
Closing Balance Sheet.

5.13 Violations of Law. Unify has not received any notice of any claimed
violation of any Laws or Permits relating to or affecting the NavRisk Business,
the ViaMode Product, the NavRisk Assets or the ViaMode Assets or any Employee
Plan; and there is no investigation by any person or a Governmental Authority of
any claimed violation of Laws pending or, to the knowledge of Unify, threatened
or anticipated or any basis therefor relating to or affecting the NavRisk
Business, the ViaMode Product, the NavRisk Assets or the ViaMode Assets or any
Employee Plan.

5.14 Litigation. (a) There is no Action pending or, to the knowledge of Unify,
threatened or anticipated by or before any Governmental Authority or private
arbitration tribunal against Unify or which relates to or affects the NavRisk
Business, the ViaMode Product, the NavRisk Assets or the ViaMode Assets or any
Employee Plan or the transactions contemplated hereby, (b) neither Unify nor, to
the knowledge of Unify, any affiliate, officer, director or employee or any
corporate partner or joint venture with Unify, has been permanently or
temporarily enjoined or barred by order, judgment or decree of any Governmental
Authority or private arbitration tribunal from engaging in or continuing any
conduct or practice in connection with the NavRisk Business, the ViaMode
Product, the NavRisk Assets or the ViaMode Assets or any Employee Plan, and
(c) there is not in existence any order, judgment or decree of any private
arbitration tribunal with respect to or binding upon the NavRisk Business, the
ViaMode Product, the NavRisk Assets or the ViaMode Assets or any Employee Plan.
Neither Unify nor any Employee Plan or is in default with respect to any
judgment, order, writ, injunction or decree of any Governmental Authority, and
there are no unsatisfied judgments against the NavRisk Business, the ViaMode
Product, the NavRisk Assets or the ViaMode Assets or any Employee Plan.

5.15 Indebtedness. The Unify Debts Schedule is a true and complete list of all
Claims against Unify relating to the NavRisk Business, , the NavRisk Assets or
the ViaMode Assets, including, without limitation, trade accounts payable in
excess of Five Thousand Dollars ($5,000), including a description of the terms
of payment, and, if such claim is secured, a description of all properties or
other assets pledged, mortgaged or otherwise hypothecated as security, and if a
lease of equipment, the imputed rate of interest on such lease.

5.16 Insurance. The Unify Insurance Schedule is a true and correct list of all
the policies of insurance covering the NavRisk Business, or the NavRisk Assets
or the ViaMode Assets presently in force (including as to each (a) risk insured
against, (b) name of carrier, (c) policy number, (d) amount of coverage,
(e) amount of premium, (f) expiration date and (g) the property, if any,
insured, indicating as to each whether it insures on an “occurrence” or a
“claims made” basis. All of the insurance policies set forth on the Unify
Insurance Schedule are in full force and effect and all premiums, retention
amounts and other related expenses due have been paid, and Unify has not
received any notice of cancellations with respect to any of the policies.

5.17 Compliance with Laws. Unify has operated the NavRisk Business and owned the
NavRisk Assets and the ViaMode Assets in compliance with all Laws and Permits.

5.18 Financial Statements. Unify has delivered to Halo a copy of the audited
financial statements for the NavRisk Business for the fiscal year ended
April 30, 2006 and un-audited monthly statements for the subsequent months of
May, June and July (together, the “NavRisk Financial Statements”), a copy of
which is attached hereto. Such financial statements have been prepared in
accordance with GAAP (except in the case of the unaudited financial statements,
for lack of footnotes and being subject to year-end audit adjustments none of
which have been or are expected to be material). Each of the financial
statements therein (including the related notes and schedules thereto) fairly
present the financial position of Unify as of the date of such balance sheet and
each of the statements of income, retained earnings and cash flows or equivalent
statements contained therein (including any related notes and schedules thereto)
fairly presented (or in the case of any financial statements made available
after the date of this Agreement, will fairly present) the results of
operations, changes in retained earnings, and cash flows, as the case may be, of
the NavRisk Business for the periods set forth therein, in accordance with GAAP
consistently applied, except in each case as may be noted therein.

5.19 Absence of Changes. Since July 31, 2006, there has not been:



  A.   Any Material Adverse Change;



  B.   Any material damage, destruction or loss (whether or not covered by
insurance) affecting the NavRisk Assets or the ViaMode Assets;



  C.   Any increase in the compensation, bonus, sales commission or fee
arrangement payable or to become payable by Unify to any employee of the NavRisk
Business, except increases in the ordinary course of business and consistent
with past practice;



  D.   Any work interruptions, labor grievances or Claims filed, or, to the
knowledge of Unify, proposed Law or any event or condition of any character,
reasonably likely to have a Material Adverse Effect on the NavRisk Business;



  E.   Any sale or transfer, or any agreement to sell or transfer, any material
assets, property or rights of Unify relating to the NavRisk Business or the
ViaMode Product to any person;



  F.   Any material purchase or acquisition, or agreement, plan or arrangement
to purchase or acquire, any property, rights or assets relating to the operation
of the NavRisk Business or the ViaMode Product;



  G.   Any waiver of any material rights or Claims under any Contract or Permit;



  H.   Any breach, amendment or termination of any Contract or Permit;



  I.   Any issuance of any equity interests in the NavRisk Business (including,
without limitation, Acuitrek), or any securities convertible into or exercisable
for, or any rights, warrants or options to acquire, any such equity interests,
or any agreement with respect to any of the foregoing;



  J.   Any incurrence of any indebtedness for borrowed money, any assumption,
guarantee, endorsement or other agreement to become responsible for the material
obligations of any other individual, corporation or other entity, except for
indebtedness to trade creditors in the ordinary course of business consistent
with past practice; or



  K.   Except as specifically contemplated by this Agreement, any transaction
relating to the NavRisk Business or the ViaMode Product outside the ordinary
course of business.

5.20 No Undisclosed Liabilities. Except as and to the extent disclosed in the
Halo Assumed Liabilities Schedule, the Disclosure Letter or the NavRisk
Financial Statements, Unify has no liabilities or obligations whatsoever,
whether accrued, absolute, secured, unsecured, contingent or otherwise except
liabilities which have been incurred after the date of the most recent Financial
Statements in the ordinary course of business, consistent with past practice, or
which are obligations to perform under executory contracts in the ordinary
course of business.

5.21 Permits. Unify possesses all Permits necessary to permit it to engage in
the NavRisk Business or the ViaMode Product as presently conducted in and at all
locations and places where it is presently operating. All Permits related to the
NavRisk Business or the ViaMode Product are listed on the Unify Permits
Schedule.

5.22 Customer Relations. Except as otherwise set forth on the Customer Relations
Schedule, at no time prior to the Closing Date, no customer of the NavRisk
Business or the ViaMode Product has stated, advised, or otherwise indicated to
Unify that it intends to terminate or cancel any Contract with Unify.

5.23 Intellectual Property. (a) Unify has, and Halo shall receive, good, valid
and marketable title to the Intellectual Property assumed by Halo pursuant to
this Agreement, including but not limited to the Software and all components of
the Software, free and clear of all title defects, liens, restrictions, claims
charges, security interests or other encumbrances of any nature whatsoever, and
(b) the Software is in good operating order, condition and repair.

5.24 Financial Condition. Upon giving effect to the consummation of the
transactions contemplated hereby, and assuming the value of the Gupta Business
is at least equal to the amounts contemplated hereby, to the knowledge of Unify,
the fair saleable value of the consolidated operating businesses of Unify and
its subsidiaries (including, without limitation, the Gupta Business), operating
as going concerns, is at least equal to the amount that will be required to be
paid on or in respect of the existing indebtedness and other liabilities of
Unify as they mature.

6 CONDITIONS TO UNIFY’S PERFORMANCE. The obligations of Unify under this
Agreement to consummate the transactions contemplated hereby shall be subject to
the satisfaction on or prior to the Closing Date of the following conditions,
unless waived in writing by Unify:

6.1 Representations and Warranties; Covenants. All representations and
warranties of Halo contained in this Agreement, or any of the certificates,
schedules, exhibits, or other documents attached to this Agreement or delivered
to Unify pursuant to this Agreement shall be true, correct, and complete in all
material respects on and as of the Closing Date, and Halo shall have executed
and delivered to Unify a certificate dated as of the Closing Date to the
foregoing effect. All covenants hereunder to be performed by or on behalf of
Halo on or before the Closing Date shall have been performed in all material
respects.

6.2 Certificates. Halo shall have delivered to Unify such certificates of the
officers of Halo and others to evidence compliance with the conditions set forth
in this Section 6 as may be reasonably requested by Unify.

6.3 No Governmental Proceedings or Litigation. No Action by any Governmental
Authority or other person shall have been instituted or threatened for the
purpose of enjoining or preventing the transactions contemplated by this
Agreement, that (a) questions the validity or legality of the transactions
contemplated hereby, (b) could reasonably be expected to have a Material Adverse
Effect on Halo or the Gupta Business, or (c) seeks to enjoin consummation of the
transactions contemplated hereby or could reasonably be expected to cause any of
the transactions contemplated by this Agreement to be rescinded following
consummation.

6.4 Permits. Halo shall have transferred to Unify, or Unify shall have otherwise
obtained, all Permits with respect to the Gupta Business, the absence of which
would be likely to have a Material Adverse Effect on the Gupta Business.

6.5 No Material Adverse Changes. There shall have been no Material Adverse
Change in the Gupta Business.

6.6 Registration Agreement. Halo shall have executed and delivered the
Registration Agreement.

6.7 Warrant Agreement. Halo shall have executed and delivered the Purchase
Warrant.

6.8 License Agreement. Halo shall have executed and delivered the License
Agreements for licensing Unify NXJ and for a limited use license of ViaMode back
to Unify (the “License Agreements”).

6.9 Disclosure Letter; Schedules. Any changes to the Disclosure Letter and/or
any Schedules hereto prepared by Halo and attached hereto shall (a) have been
delivered to Unify and (b) be reasonably acceptable to Unify in both form and
substance.

6.10 Financing Contingency. Unify shall have obtained proceeds from an equity or
debt financing, asset sales or other means, on such terms as are reasonably
acceptable to it, in an amount sufficient, together with any available funds
from working capital, to enable Unify to pay the remaining portion of the Cash
Purchase Price to Halo.

6.11 Lender Consent. Halo shall have delivered all requisite consents,
approvals, waivers, releases of liens, or any other items from the appropriate
parties under Halo’s agreements with Fortress Credit Corp. (or any subsequent
lender) for the completion of the transactions contemplated hereby, including
without limitation, the release of the Gupta Entities as guarantors and
borrowers under the applicable credit agreements with Fortress and other
lenders.

6.12. Good standing. Halo shall have delivered certificates evidencing the good
standing of Halo in Nevada and of the Gupta Entities in their respective
organizational jurisdictions.

6.13 Other Conditions. The conditions set forth on the Unify Conditions Schedule
shall have been satisfied.

7 CONDITIONS TO HALO’S PERFORMANCE. The obligations of Halo under this Agreement
to consummate the transactions contemplated hereby shall be subject to the
satisfaction on or prior to the Closing Date of the following conditions, unless
waived in writing by Halo:

7.1 Representations and Warranties; Covenants. All representations and
warranties of Unify contained in this Agreement, or any of the certificates,
schedules, exhibits, or other documents attached to this Agreement or delivered
to Halo pursuant to this Agreement shall be true, correct, and complete in all
material respects on and as of the Closing Date, and Unify shall have executed
and delivered to Halo a certificate dated as of the Closing Date to the
foregoing effect. All covenants hereunder to be performed by or on behalf of
Unify on or before the Closing Date shall have been performed in all material
respects.

7.2 Certificates. Unify shall have delivered to Halo such certificates of the
officers of Unify and others to evidence compliance with the conditions set
forth in this Section 7 as may be reasonably requested by Halo.

7.3 No Governmental Proceedings or Litigation. No Action by any Governmental
Authority or other person shall have been instituted or threatened for the
purpose of enjoining or preventing the transactions contemplated by this
Agreement, that (a) questions the validity or legality of the transactions
contemplated hereby, (b) could reasonably be expected to have a Material Adverse
Effect on Unify or the NavRisk Business or the ViaMode Product, or (c) seeks to
enjoin consummation of the transactions contemplated hereby or could reasonably
be expected to cause any of the transactions contemplated by this Agreement to
be rescinded following consummation.

7.4 Permits. Unify shall have transferred to Halo, or Halo shall have otherwise
obtained, all Permits with respect to the NavRisk Business or the ViaMode
Product, the absence of which would be likely to have a Material Adverse Effect
on the NavRisk Business or the ViaMode Product.

7.5 No Material Adverse Changes. There shall have been no Material Adverse
Change in NavRisk Business or in the ViaMode Product.

7.6 Consents. Unify shall have obtained and delivered to Halo all of the
consents of third parties required, if any, for the assignment to Halo of all
Contracts assumed by Halo, which consents shall include waivers of rights to
terminate, modify or accelerate such Contracts.

7.7 Instruments of Transfer. Unify has executed and delivered to Halo good and
sufficient instruments of transfer transferring to Halo title to all of the
NavRisk Assets or the ViaMode Assets. The instruments of transfer must be in
form and substance reasonably satisfactory to Halo and its counsel.

7.8 Registration Agreement. Unify shall have executed and delivered the
Registration Agreement.

7.9 Warrant Agreement. Unify shall have executed and delivered the Purchase
Warrant.

7.10 License Agreement. Unify shall have executed and delivered the License
Agreements.

7.11 Disclosure Letter; Schedules. Any changes to the Disclosure Letter and/or
any Schedules hereto prepared by Unify and attached heretro shall (a) have been
delivered to Halo and (b) be reasonably acceptable to Halo in both form and
substance.

7.12 Other Conditions. The conditions set forth on the Halo Conditions Schedule
shall have been satisfied.

7.13 Delivery of Purchase Shares and Purchase Warrant.

Unify shall have delivered the Purchase Shares and the Purchase Warrant.

7.14 Payment of Cash Purchase Price. Unify shall have delivered the Cash
Purchase Price.

7.15 Lender Consent. Halo shall have received from the appropriate parties under
Halo’s agreements with Fortress Credit Corp. (or any subsequent lender) all
requisite consents, approvals, waivers, releases of liens, and other items
necessary for the completion of the transactions contemplated hereby, including
without limitation, the release of the Gupta Entities as guarantors and
borrowers under the applicable credit agreements with Fortress and other
lenders.

7.16 Good standing. Unify shall have delivered certificates evidencing the good
standing of Unify in Delaware and of Acuitrek in its organizational
jurisdiction.

8 OTHER COVENANTS AND AGREEMENTS.

8.1 Access and Investigation. Prior to the Closing, upon reasonable prior notice
each party will (i) afford the other party and its representatives full and free
access to the properties, Contracts, Business Records, and other documents and
data related to the respective businesses, (ii) furnish the other party and its
representatives with copies of all such Contracts, Business Records, and
(iii) furnish the other party and its representatives with such additional
financial, operating, and other data and information as may be reasonably
requested.

8.2 Further Assurances. At or after the Closing, at the request of either party,
the other party shall promptly execute and deliver or cause to be executed and
delivered all such deeds, assignments, bills of sale, endorsements, powers of
attorney, and other documents, in addition to those otherwise required by this
Agreement, in form and substance reasonably satisfactory to the requesting
party, as may reasonably be requested in order to (a) vest in Halo title to and
possession of the NavRisk Assets and ViaMode Assets and vest in Unify title to
and possession of the Gupta LLC Interests and the Gupta Business, and
(b) perfect and record, if necessary, the sale, transfer, assignment,
conveyance, and delivery to Halo of the NavRisk Assets and ViaMode Assets.

8.3 Reimbursement of Certain Payments. Unify and Halo acknowledge that, after
the Closing Date, each may from time to time inadvertently make or receive
payments which are actually due and payable or receivable by the other. In the
event that any such payment is made or received within six months after the
Closing Date, the party making such payment will provide the other party with
all invoices, statements and other supporting material that such other party may
reasonably request and, after such other party has had a reasonable time to
review such material, such other party shall reimburse the party originally
making such payment for the amount of such payment which is properly allocable
to such other party, or in the case of a receivable, the receiving party shall
transfer such payment to the party to whom the payment was owed.

8.4 Business Records. Not later than thirty (30) days after the Closing Date,
Halo, at its expense, upon written request of Unify, shall deliver to Unify all
of the Business Records of the Gupta Business, and Unify, at its expense, upon
written request of Halo, shall deliver to Halo all of the Business Records of
the NavRisk Business.

8.5 Conduct of Business. (a) Except as otherwise consented to in writing by
Unify, from and after the date hereof until the Closing Date, Halo shall
(A) carry on the Gupta Business in the ordinary course consistent with past
practice and in such manner that the representations and warranties of Halo
contained in Article IV hereof will continue to be true and correct in all
material respects through the Closing Date and, consistent therewith, shall use
commercially reasonable efforts to preserve intact the Gupta Business and Halo’s
relationships with employees and persons having dealings with it; (B) not
institute any new methods accounting that will vary materially from the methods
used by Halo as of the date of this Agreement; (C) continue to operate its
billing and collection policies and procedures with respect to the Gupta
Business consistent with past practice; and (D) maintain its Books and Records
in accordance with its past practices.

(b) Except as otherwise consented to in writing by Halo, from and after the date
hereof until the Closing Date, Unify shall (A) carry on the NavRisk Business in
the ordinary course consistent with past practices and in such manner that the
representations and warranties of Halo contained in Article V hereof will
continue to be true and correct in all material respects through the Closing
Date and, consistent therewith, shall use commercially reasonable efforts to
preserve intact the NavRisk Business and the ViaMode Product and Halo’s
relationships with employees and persons having dealings with it; (B) not
institute any new methods accounting that will vary materially from the methods
used by Unify as of the date of this Agreement; (C) continue to operate its
billing and collection policies and procedures with respect to the NavRisk
Business consistent with past practice; and (D) maintain its Books and Records
in accordance with its past practices.

8.6 Restricted Activities and Transactions. (a) Halo shall not engage, or agree
to engage, in any one or more of the following activities or transactions,
except in the ordinary course of business, without the prior written permission
of Unify after no less than five (5) Business Days prior written notice (i) take
any action or omit to take any action or cause another Person to take an action
or omit to take an action that may damage, harm, encumber or otherwise have an
adverse effect on the Gupta Business; (ii) destroy or remove from the facilities
any Books or Records maintained in connection with the Gupta Business;
(iii) terminate any policies of title, liability, fire, workers’ compensation,
property and any other form of insurance covering the Gupta Entities or the
Gupta Business; (iv) settle any lawsuit or claim if such settlement imposes any
continuing liability or non-monetary obligation on the Gupta Business or any of
Gupta Entities; (v) waive any material claims or rights relating to the Gupta
Business; or (vi) take any action or omit to take any action that would cause
the representations and warranties of Halo contained in Article IV hereof to be
untrue, inaccurate or misleading.

(b) Unify shall not engage, or agree to engage, in any one or more of the
following activities or transactions, except in the ordinary course of business,
without the prior written permission of Halo after no less than five
(5) Business Days prior written notice (i) take any action or omit to take any
action or cause another Person to take an action or omit to take an action that
may damage, harm, encumber or otherwise have an adverse effect on any of the
NavRisk Assets or ViaMode Assets; (ii) destroy or remove from the facilities any
Books or Records maintained in connection with the NavRisk Business;
(iii) terminate any policies of title, liability, fire, workers’ compensation,
property and any other form of insurance covering the NavRisk Assets or ViaMode
Assets or operations of the NavRisk Business or the ViaMode Product; (iv) settle
any lawsuit or claim if such settlement imposes any continuing liability or
non-monetary obligation on the NavRisk Business or any of the NavRisk Assets or
ViaMode Assets; (v) waive any material claims or rights relating to the NavRisk
Assets or ViaMode Assets or the NavRisk Business; or (vi) take any action or
omit to take any action that would cause the representations and warranties of
Unify contained in Article V hereof to be untrue, inaccurate or misleading.

8.7 Employee Matters. (a) Upon execution of this Agreement, Unify and Halo will
prepare and agree upon a list of Unify employees who will be hired by Halo at
the Closing. Nothing herein shall require any employee to accept employment with
Halo. Employees of the Gupta Entities as set forth on the Gupta Employees
Schedule will remain employees of the Gupta Entities after the Closing, with the
Gupta Entities as subsidiaries of Unify.

(b) Following the Closing, (A) Halo shall provide employees of Unify who accept
employment with Halo with (i) benefit plans providing coverage and benefits
which, in the aggregate, are no less favorable than those provided to similarly
situated employees of Halo and (ii) credit for years of service with Unify prior
to the Closing for purpose of eligibility and vesting pursuant to Halo’s plans
and policies to the extent such service was recognized for such purpose by a
comparable Halo Benefit Arrangement (but not for accrual of benefits to the
extent that such credit would result in a duplication of benefits) and (B) Unify
shall provide employees of the Gupta Entities with (i) benefit plans providing
coverage and benefits which, in the aggregate, are no less favorable than those
provided to similarly situated employees of Unify and (ii) credit for years of
service with Halo or the Gupta Entities prior to the Closing for purpose of
eligibility and vesting pursuant to Unify’s plans and policies to the extent
such service was recognized for such purpose by a comparable Unify Benefit
Arrangement (but not for accrual of benefits to the extent that such credit
would result in a duplication of benefits). The preceding sentence shall not
preclude Halo or Unify or any subsidiary of Halo or Unify at any time following
the Closing from terminating the employment of any employee and shall not modify
or alter the at-will status of any employee. The transactions contemplated
hereby will not result in accelerated vesting of any Halo stock options. The
transactions contemplated hereby will result in accelerated vesting of any Unify
stock options held by employees of the NavRisk business and Unify shall remain
responsible for all such options in accordance with their terms.

(c) The Parties shall cooperate fully with each other, including by providing
such information as is necessary or appropriate, to enable the Parties to
satisfy their respective obligations pursuant to this Section 8.7. The Parties
shall pay all premiums, fees and accruals relating to all compensation and
Benefit Arrangements for their respective employees due or payable prior to the
Closing.

(d) Except for the hiring of employees specifically contemplated by this
Agreement, from and after the date of this Agreement and for a period of
12 months after the Closing, (i ) Halo shall not directly or indirectly recruit,
solicit or hire any employee of Unify or any of its subsidiaries, or induce or
attempt to induce or take any action which is intended to induce any employee of
Unify or any of its subsidiaries to terminate his or her employment with, or
otherwise cease his or her relationship with Unify or its subsidiaries, or
interfere in any manner with the contractual or employment relationship between
Unify or any of its subsidiaries and any employee of Unify or its subsidiaries
and (ii) Unify shall not directly or indirectly recruit, solicit or hire any
employee of Halo or any of its subsidiaries, or induce or attempt to induce or
take any action which is intended to induce any employee of Halo or any of its
subsidiaries to terminate his or her employment with, or otherwise cease his or
her relationship with Halo or its subsidiaries, or interfere in any manner with
the contractual or employment relationship between Halo or any of its
subsidiaries and any employee of Halo or its subsidiaries.

8.8 Non-SolicitationA. . (a) From and after the date of this Agreement until the
Closing or the earlier termination of this Agreement in accordance with its
terms, Halo will not, and will not permit its directors, officers, investment
bankers, affiliates, representatives and agents to, (i) solicit, initiate, or
encourage (including by way of furnishing information), or take any other action
to facilitate, any inquiries or proposals that constitute, or could reasonably
be expected to lead to, any Gupta Acquisition Proposal, or (ii) engage in, or
enter into, any negotiations or discussions concerning any Gupta Acquisition
Proposal. Halo will immediately cease any and all existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any of the foregoing.

B. From and after the date of this Agreement until the Closing or the earlier
termination of this Agreement in accordance with its terms, Unify will not, and
will not permit its directors, officers, investment bankers, affiliates,
representatives and agents to, (i) solicit, initiate, or encourage (including by
way of furnishing information), or take any other action to facilitate, any
inquiries or proposals that constitute, or could reasonably be expected to lead
to, any NavRisk/ViaMode Acquisition Proposal, or (ii) engage in, or enter into,
any negotiations or discussions concerning any NavRisk/ViaMode Acquisition
Proposal. Unify will immediately cease any and all existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any of the foregoing.

C. For Purposes of this Agreement:

“Gupta Acquisition Proposal” means any bona fide inquiry, proposal or offer
relating to any (i) merger, consolidation, business combination, or similar
transaction involving the Gupta Business, (ii) sale, lease or other disposition,
directly or indirectly, by merger, consolidation, share exchange or otherwise,
of any assets of the Gupta Business in one or more transactions, (iii) issuance,
sale, or other disposition of (including by way of merger, consolidation, share
exchange or any similar transaction) securities (or options, rights or warrants
to purchase such securities, or securities convertible into such securities) of
Gupta LLC, (iv) liquidation, dissolution, recapitalization or other similar type
of transaction with respect to the Gupta Business, (v) transaction which is
similar in form, substance or purpose to any of the foregoing transactions, or
(vi) public announcement of an agreement, proposal, plan or intention to do any
of the foregoing, provided, however, that the term “Gupta Acquisition Proposal”
shall not include the transactions contemplated by this Agreement.

“NavRisk/ViaMode Acquisition Proposal” means any bona fide inquiry, proposal or
offer relating to any (i) merger, consolidation, business combination, or
similar transaction involving the NavRisk Business or the ViaMode Product,
(ii) sale, lease or other disposition, directly or indirectly, by merger,
consolidation, share exchange or otherwise, of any assets of the NavRisk
Busuiness or the ViaMode Product in one or more transactions, (iii) issuance,
sale, or other disposition of (including by way of merger, consolidation, share
exchange or any similar transaction) securities (or options, rights or warrants
to purchase such securities, or securities convertible into such securities) of
the NavRisk Business or the ViaMode Product, (iv) liquidation, dissolution,
recapitalization or other similar type of transaction with respect to the
NavRisk Business or the ViaMode Product, (v) transaction which is similar in
form, substance or purpose to any of the foregoing transactions, or (vi) public
announcement of an agreement, proposal, plan or intention to do any of the
foregoing, provided, however, that the term “NavRisk/ViaMode Acquisition
Proposal” shall not include the transactions contemplated by this Agreement.

D. In addition to the obligations set forth in this Section 8.8, the Parties
will promptly (and in any event within twenty-four (24) hours) advise the other,
orally and in writing, if any Gupta Acquisition Proposal or NavRisk/ViaMode
Acquisition Proposal is made or proposed to be made or any information or access
to properties, books or records of Halo or Unify is requested in connection with
a Gupta Acquisition Proposal or a NavRisk/ViaMode Acquisition Proposal, the
principal terms and conditions of any such Gupta Acquisition Proposal or
NavRisk/ViaMode Acquisition Proposal or potential Gupta Acquisition Proposal or
potential NavRisk/ViaMode Acquisition Proposal inquiry and the identity of the
party making such proposal, potential proposal or inquiry. The Parties will keep
each other advised of the status and details (including amendments and proposed
amendments) of any such request, Gupta Acquisition Proposal or NavRisk/ViaMode
Acquisition Proposal.

8.9 Delivery of Gupta Audited Financial Statements. Halo will provide to Unify a
set of fully audited financial statements for Gupta for the year ended June 30,
2006 as soon as they are available, but no later than September 30, 2006. For
the avoidance of doubt, the audited financials Halo will provide will be the
financials of Gupta prepared as part of Halo’s annual audit of Halo and its
Subsidiaries, and nothing shall require a separate audit of Gupta.

8.10 Delivery of un-audited Monthly Financial Statements. (a) Halo shall prepare
and deliver to Unify the Gupta monthly financial statements within 15 days
following the end of the month and (b) Unify shall prepare and deliver to Halo
the NavRisk monthly financial statements within 15 days following the end of the
month.

8.11 Notice of Developments and Amendment of Schedules.

(a) Between the date of this Agreement and the Closing Date, Halo shall promptly
notify Unify in writing if Halo becomes aware of (i) any fact or condition that
causes or constitutes a breach of any of Halo’s representations and warranties
as of the date of this Agreement, or if Halo becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, or (ii) any
event that would reasonably be expected to give rise to, individually or in the
aggregate, a Material Adverse Change on the Gupta Business or the Gupta Assets
or would reasonably be expected to prevent or materially delay the consummation
of the contemplated transactions. No notice provided for under this
Section 8.11(a) shall be deemed to cure any breach of representation, warranty
or covenant or update any Schedule (except to the extent accepted by Unify in
writing) or otherwise affect in any respect the rights and remedies of Unify.

(b) Between the date of this Agreement and the Closing Date, Unify shall
promptly notify Halo in writing if Unify becomes aware of (i) any fact or
condition that causes or constitutes a breach of any of Unify’s representations
and warranties as of the date of this Agreement, or if Unify becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition, or (ii) any event that would reasonably be expected to give rise to,
individually or in the aggregate, a Material Adverse Change on the NavRisk
Business, the ViaMode Product, the NavRisk Assets or the ViaMode Assets or would
reasonably be expected to prevent or materially delay the consummation of the
contemplated transactions. No notice provided for under this Section 8.11(b)
shall be deemed to cure any breach of representation, warranty or covenant or
update any Schedule (except to the extent accepted by Halo in writing) or
otherwise affect in any respect the rights and remedies of Halo.

(c) Halo shall supplement or amend its Disclosure Letter and the Schedules
hereto provided by Halo, including, without limitation, Unify Assumed
Liabilities Schedule, the Gupta Assets Schedule, the Gupta Debts Schedule, the
Gupta Real Property Schedule, the Tax Returns Schedule, the Gupta Employees
Schedule, the Employee Benefits Schedule, the Gupta Contract Schedule, the Gupta
Insurance Schedule and the Gupta Customer Relations Schedule (the “Halo
Schedules”) as of the Closing Date in order to make the information set forth
therein timely, complete and accurate, and shall deliver to Unify such amended
or supplemented Schedules no later than five (5) business days prior to the
Closing. For purposes of determining the fulfillment of the condition set forth
in Section 6.1 as of the Closing, the Halo Schedules shall be deemed to include
only that information contained therein on the date of this Agreement and shall
be deemed to exclude any information contained in any subsequent supplement or
amendment thereto (except to the extent accepted by Unify in writing). For
purposes of determining the accuracy of the representations and warranties
contained in Article IV and for purposes of determining the fulfillment of the
condition set forth in Section 6.9 as of the Closing, the Halo Schedules shall
be deemed to include all information contained in such supplement or amendment
whether or not accepted by Unify.

(d) Unify shall supplement or amend its Disclosure Letter and the Schedules
hereto provided by Unify, including, without limitation, the Halo Assumed
Liabilities Schedule, the Unify Assets Schedule, the Unify Debts Schedule, the
Real Property Schedule, the Unify Tax Returns Schedule, the Unify Employee
Benefits Schedule, the Unify Contracts Schedule, the Unify Insurance Schedule,
the Unify Permits Schedule, the Employees Schedule and the Customer Relations
Schedule (the “Unify Schedules”) as of the Closing Date in order to make the
information set forth therein timely, complete and accurate, and shall deliver
to Halo such amended or supplemented Schedules no later than five (5) business
days prior to the Closing. For purposes of determining the fulfillment of the
condition set forth in Section 7.1 as of the Closing, the Unify Schedules shall
be deemed to include only that information contained therein on the date of this
Agreement and shall be deemed to exclude any information contained in any
subsequent supplement or amendment thereto (except to the extent accepted by
Halo in writing). For purposes of determining the accuracy of the
representations and warranties contained in Article V and for purposes of
determining the fulfillment of the condition set forth in Section 7.11 as of the
Closing, the Unify Schedules shall be deemed to include all information
contained in such supplement or amendment whether or not accepted by Halo.

9 INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS AND WARRANTIES; DISPUTES.

9.1 Survival of Representations and Warranties. Notwithstanding the Closing of
the transactions contemplated under this Agreement, or any investigation made by
or on behalf of any party to this Agreement, the representations and warranties
of the parties contained in this Agreement will survive the Closing for a period
of one year, except that the representations and warranties of Unify contained
in Section 5.4, shall survive indefinitely, and that the representations and
warranties of Unify and/or Halo concerning Taxes shall survive until the statute
of limitations applicable to the underlying claim expires; provided, however, as
to any breach of, or misstatement in, any such representation or warranty as to
which the non-breaching party as given notice to the breaching party on or prior
to the expiration of the applicable period, as above set forth, the same will
continue to survive beyond said period, but only as to the circumstances
referenced in such notice.

9.2 Halo’s Indemnification. Halo will indemnify and save harmless Unify and its
respective Affiliates and their respective shareholders, directors, officers,
employees, representatives and agents from any and all Claims, costs (including
of investigations or preparation for defense), expenses, losses, damages (actual
or punitive) and liabilities incurred or suffered, directly or indirectly, by
any of them (including, without limitation, reasonable legal fees and expenses)
(collectively, the “Losses”) resulting from or attributable to (a) the breach
of, or misstatement in, any one or more of the representations or warranties of
Halo made in or pursuant to this Agreement; (b) any Claims, demands, suits,
investigations, proceedings or actions by any third party containing or relating
to allegations that, if true, would constitute a breach of, or misstatement in,
any one or more of the representations or warranties of Halo made in or pursuant
to this Agreement, and (c) breach of any covenant of Halo contained herein;
provided, however, that, (A) Halo shall not be required to pay any Losses with
respect to the breach of any representation or warranty pursuant to the
foregoing clauses (a) or (b) unless the aggregate amount of all Losses exceeds
$200,000, in which case all Losses shall be paid in excess of $200,000, and
(B) in no event shall the aggregate amount of Losses payable by Halo exceed
$5,000,000. The limitation on damages set forth in this Section 9.2 shall not
apply to any Losses incurred due to fraud.

9.3 Unify’s Indemnification. Unify will indemnify and save harmless Halo and its
respective Affiliates and their respective shareholders, directors, officers,
employees, representatives and agents from any and all Losses resulting from or
attributable to (a) the breach of, or misstatement in, any one or more of the
representations or warranties of Unify made in or pursuant to this Agreement;
(b) any Claims, demands, suits, investigations, proceedings or actions by any
third party containing or relating to allegations that, if true, would
constitute a breach of, or misstatement in, any one or more of the
representations or warranties of Unify made in or pursuant to this Agreement; or
(c) breach of any covenant of Unify contained herein; provided, however, that,
(A) Unify shall not be required to pay any Losses with respect to the breach of
any representation or warranty pursuant to the foregoing clauses (a) or
(b) unless the aggregate amount of all Losses exceeds $200,000, in which case
all Losses shall be paid in excess of $200,000, and (B) in no event shall the
aggregate amount of Losses payable by Unify exceed $5,000,000. The limitation on
damages set forth in this Section 9.3 shall not apply to any Losses incurred due
to fraud.

9.4 Indemnification Procedure for Third Party Claims. In the event that
subsequent to the Closing any person or entity entitled to indemnification under
this Agreement (an “Indemnified Party”) asserts a claim for indemnification or
receives notice of the assertion of any claim or of the commencement of any
action or proceeding by any entity who is not a party to this Agreement or an
Affiliate of such a party (including, but not limited to any domestic or foreign
court or Governmental Authority, federal, state or local) (a “Third Party
Claim”) against such Indemnified Party, against which a party to this Agreement
is required to provide indemnification under this Agreement (an “Indemnifying
Party”), the Indemnified Party shall give written notice together with a
statement of any available information regarding such claim to the Indemnifying
Party within thirty (30) days after learning of such claim (or within such
shorter time as may be necessary to give the Indemnifying Party a reasonable
opportunity to respond to such claim). The Indemnifying Party shall have the
right, upon written notice to the Indemnified Party (the “Defense Notice”)
within thirty (30) days after receipt from the Indemnified Party of notice of
such claim, (which notice by the Indemnifying Party shall specify the counsel it
will appoint to defend such claim (“Defense Counsel”)), to conduct at its
expense the defense against such claim in its own name, or if necessary in the
name of the Indemnified Party; provided, however, that the Indemnified Party
shall have the right to approve the Defense Counsel and in the event the
Indemnifying Party and the Indemnified Party cannot agree upon such counsel
within ten (10) days after the Defense Notice is provided, then the Indemnifying
Party shall propose an alternate Defense Counsel, which shall be subject again
to the Indemnified Party’s approval.



  A.   In the event that the Indemnifying Party shall fail to give such notice,
it shall be deemed to have elected not to conduct the defense of the subject
claim, and in such event the Indemnified Party shall have the right to conduct
such defense in good faith and to compromise and settle the claim without prior
consent of the Indemnifying Party and the Indemnifying Party will be liable for
all costs, expenses, settlement amounts or other Losses paid or incurred in
connection therewith.



  B.   In the event that the Indemnifying Party does elect to conduct the
defense of the subject claim, the Indemnified Party will cooperate with and make
available to the Indemnifying Party such assistance and materials as may be
reasonably requested by it, all at the expense of the Indemnifying Party, and
the Indemnified Party shall have the right at its expense to participate in the
defense assisted by counsel of its own choosing, provided that the Indemnified
Party shall have the right to compromise and settle the claim only with the
prior written consent of the Indemnifying Party, which consent shall not be
reasonably withheld or delayed. Without the prior written consent of the
Indemnified Party, the Indemnifying Party will not enter into any settlement of
any Third Party Claim or cease to defend against such claim, if pursuant to or
as a result of such settlement or cessation, (i) injunctive or other equitable
relief would be imposed against the Indemnified Party or its Affiliates, or
(ii) such settlement or cessation would lead to liability or create any
financial or other obligation on the part of the Indemnified Party or its
Affiliates for which the Indemnified Party is not entitled to indemnification
hereunder. The Indemnifying Party shall not be entitled to control, and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement of any claim to the extent that claim seeks an order, injunction or
other equitable relief against the Indemnified Party which, if successful, could
materially interfere with the business, operations, assets, condition (financial
or otherwise) or prospects of the Indemnified Party or its Affiliates (and the
cost of such defense shall constitute a Loss for which the Indemnified Party is
entitled to indemnification hereunder). If a firm decision is made to settle a
Third Party Claim, which offer the Indemnifying Party is permitted to settle
under this Section 9.4B, and the Indemnifying Party desires to accept and agree
to such offer, the Indemnifying Party will give written notice to the
Indemnified Party to that effect. If the Indemnified Party fails to consent to
such firm offer within thirty (30) calendar days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third Party
Claim and, in such event, the maximum liability of the Indemnifying Party as to
such Third Party Claim will not exceed the amount of such settlement offer, plus
costs and expenses paid or incurred by the Indemnified Party through the end of
such thirty (30) day period.



  C.   Any judgment entered or settlement agreed upon in the manner provided
herein shall be binding upon the Indemnifying Party, and shall conclusively be
deemed to be an obligation with respect to which the Indemnified Party is
entitled to prompt indemnification hereunder.



  D.   A failure by an Indemnified Party to give timely, complete or accurate
notice as provided in Section 9.4 will not affect the rights or obligations of
any party hereunder except and only to the extent that, as a result of such
failure, any party entitled to receive such notice was deprived of its right to
recover any payment under its applicable insurance coverage or was otherwise
directly and materially damaged as a result of such failure to give timely
notice.



  E.   The Indemnifying Party shall be subrogated to the Indemnified Party’s
rights of recovery to the extent of any Loss satisfied by the Indemnifying
Party. The Indemnified Party shall execute and deliver such instruments and
papers as are necessary to assign such rights and assist in the exercise
thereof, including access to books and records of the Company.

9.5 Direct Claims. It is the intent of the parties hereto that all direct Claims
by an Indemnified Party against a party hereto not arising out of Third Party
Claims shall be subject to and benefit from the terms of this Article 9. Any
claim under this Article 9 by an Indemnified Party for indemnification other
than indemnification against a Third Party Claim (a “Direct Claim”) will be
asserted by giving the Indemnifying Party written notice thereof.

9.6 Characterization of Indemnification Payments. Unify and Halo agree to treat
any payment under this Article 9 as an adjustment to the Purchase Price. If,
contrary to the intent of Unify and Halo as expressed in the preceding sentence,
any payment made pursuant to this Article 9 is treated as taxable income of an
Indemnified Party, then the Indemnifying Party shall indemnify and hold harmless
the Indemnified Party from any liability for Taxes attributable to the receipt
of such payment.

10 UNIFY TAX MATTERS

10.1 Payment of Taxes. Unify shall pay, and indemnify, defend and hold Halo, and
all its subsidiaries harmless against, any and all Taxes of the NavRisk Business
(including without limitation, any Taxes due from Unify) allocable to any
taxable periods ending on or before the Closing Date and the portion through the
end of the Closing Date for any taxable period that includes (but does not end
on) the Closing Date (the “Pre-Closing Tax Period”). In the case of any taxable
period that includes (but does not end on) the Closing Date, the amount of any
Taxes based on or measured by income or receipts of the NavRisk Business
allocable to the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date, and the
amount of other Taxes of the NavRisk Business allocable to the Pre-Closing Tax
Period shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in
the taxable period ending on the Closing Date and the denominator of which is
the number of days in such taxable period.

10.2 Preparation of Tax Returns. Unify shall prepare and file all income Tax
Returns for the NavRisk Business for any tax periods ending on or prior to the
Closing Date, except for any Tax Returns relating to the NavRisk Business due
after the Closing Date in which case Halo shall prepare such Tax Returns and
Unify shall have the right to review and approve such Tax Returns at least 10
business days prior to filing, which approval shall not be unreasonably
withheld. Except as otherwise provided in the preceding sentence, Halo shall
prepare all Tax Returns for the NavRisk Business. Unify shall reimburse Halo for
Taxes of the NavRisk Business which are allocable to the Pre-Closing Period (in
accordance with Section 10.1) within 15 days after payment by Halo or its
subsidiaries of such Taxes, provided, however, that such reimbursement shall be
made only to the extent that such Taxes exceed the amount, if any, included in
the determination of the NavRisk Net Working Capital as of the Closing Date.
Halo shall not file, or cause the NavRisk Business or any of its subsidiaries to
file, any amended Tax Returns for the NavRisk Business or any of Halo’s
subsidiaries for tax periods that include a period prior to the Closing Date
without prior written consent of Unify, such consent not to be unreasonably
withheld or delayed.

10.3 Payment Over of Refunds. Halo shall pay or cause to be paid any refund,
overpayment, or credit (including any interest paid or credited with respect
thereto) of Taxes attributable to Tax periods (or portions thereof) ending on or
before the Closing Date with respect to the NavRisk Business, to the extent Halo
or a subsidiary receives such amounts.

10.4 Control of Tax Audits. Unify shall have the right, at its own expense, to
control any audit or examination by any Governmental Authority (a “Tax Audit”),
initiate any claim for refund, contest, resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for any taxable period ending on or before the
Closing Date with respect to the NavRisk Business; provided that Unify shall not
resolve any such contest without the consent of Halo, such consent not to be
unreasonably withheld or delayed. Halo shall have the right, at its own expense,
to control, or have the NavRisk Business control, any other Tax Audit, initiate
any other claim for refund, and contest, resolve and defend against any other
assessment, notice of deficiency, or other adjustment for tax years beginning
after the Closing Date.

10.5 Cooperation. Halo, and its Subsidiaries, on the one hand, and Unify, on the
other hand, shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the filing of Tax Returns pursuant to this
Article 10, and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Halo and Unify shall (i) retain all books
and records with respect to Tax matters pertinent to the NavRisk Business
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Halo or
Unify, any extensions thereof) of the respective taxable periods, and to abide
by all record retention agreements entered into with any Governmental Authority
and (ii) to give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other party so requests, Halo or Unify as the case may be, shall allow the other
party to take possession of such books and records. Upon request, Halo and Unify
further agree to use their reasonable commercial efforts to obtain any
certificate or other document from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including but not limited to with respect to the transactions
contemplated hereby).

10.6 Characterization of Payments. All payments made pursuant to this Article 10
shall be consistently treated as adjustments to the purchase price for all Tax
purposes by Halo and Unify.

11 HALO TAX MATTERS.

11.1 Payment of Taxes. Halo shall pay, and indemnify, defend and hold Unify, and
all its subsidiaries harmless against, any and all Taxes of the Gupta Business
(including without limitation, any Taxes due from Halo) allocable to any taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (the “Pre-Closing Tax Period”). In the case of any taxable period
that includes (but does not end on) the Closing Date, the amount of any Taxes
based on or measured by income or receipts of the Gupta Business allocable to
the Pre-Closing Tax Period shall be determined based on an interim closing of
the books as of the close of business on the Closing Date, and the amount of
other Taxes of the Gupta Business allocable to the Pre-Closing Tax Period shall
be deemed to be the amount of such Tax for the entire taxable period multiplied
by a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such taxable period.

11.2 Preparation of Tax Returns. Halo shall prepare and file all income Tax
Returns for the Gupta Business for any tax periods ending on or prior to the
Closing Date, except for any Tax Returns relating to the Gupta Business due
after the Closing Date in which case Unify shall prepare such Tax Returns and
Halo shall have the right to review and approve such Tax Returns at least 11
business days prior to filing, which approval shall not be unreasonably
withheld. Except as otherwise provided in the preceding sentence, Unify shall
prepare all Tax Returns for the Gupta Business. Halo shall reimburse Unify for
Taxes of the Gupta Business and the Subsidiaries which are allocable to the
Pre-Closing Period (in accordance with Section 11.1) within 15 days after
payment by Unify or its subsidiaries of such Taxes, provided, however, that such
reimbursement shall be made only to the extent that such Taxes exceed the
amount, if any, included in the determination of the Gupta Net Working Capital
as of the Closing Date. Unify shall not file, or cause the Gupta Business or any
of its subsidiaries to file, any amended Tax Returns for the Gupta Business or
any of Unify’s subsidiaries for tax periods that include a period prior to the
Closing Date without prior written consent of Halo, such consent not to be
unreasonably withheld or delayed.

11.3 Payment Over of Refunds. Unify shall pay or cause to be paid any refund,
overpayment, or credit (including any interest paid or credited with respect
thereto) of Taxes attributable to Tax periods (or portions thereof) ending on or
before the Closing Date with respect to the Gupta Business, to the extent Unify
or a subsidiary receives such amounts.

11.4 Control of Tax Audits. Halo shall have the right, at its own expense, to
control any audit or examination by any Governmental Authority (a “Tax Audit”),
initiate any claim for refund, contest, resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for any taxable period ending on or before the
Closing Date with respect to the Gupta Business; provided that Halo shall not
resolve any such contest without the consent of Unify, such consent not to be
unreasonably withheld or delayed. Unify shall have the right, at its own
expense, to control, or have the Gupta Business control, any other Tax Audit,
initiate any other claim for refund, and contest, resolve and defend against any
other assessment, notice of deficiency, or other adjustment for tax years
beginning after the Closing Date.

11.5 Cooperation. Unify, and its Subsidiaries, on the one hand, and Halo, on the
other hand, shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the filing of Tax Returns pursuant to this
Article 11, and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Unify and Halo shall (i) retain all books
and records with respect to Tax matters pertinent to the Gupta Business relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by Unify or Halo, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Governmental Authority and
(ii) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, Unify or Halo as the case may be, shall allow the other party to take
possession of such books and records. Upon request, Unify and Halo further agree
to use their reasonable commercial efforts to obtain any certificate or other
document from any Governmental Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including but
not limited to with respect to the transactions contemplated hereby).

11.6 Characterization of Payments. All payments made pursuant to this Article 11
shall be consistently treated as adjustments to the purchase price for all Tax
purposes by Unify and Halo.

12 GENERAL PROVISIONS.

12.1 Successors and Assigns. The rights under this Agreement are not assignable
nor are the duties delegable by a party without the written consent of the other
party first having been obtained, and any attempted assignment or delegation
without such consent will be null and void.

12.2 Section Headings. The Section headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

12.3 Expenses. Whether or not the obligations of the parties hereto are
performed and except as otherwise expressly provided herein, each party shall
pay its own expenses incident to the preparation of this Agreement and for the
consummation of the transactions contemplated hereby.

12.4 Disclosure Letter. Information disclosed in one Section of each party’s
Disclosure Letter shall suffice, without repetition or cross-reference, as a
disclosure of such information in any other relevant Section of the Disclosure
Letter, if the disclosure in respect of such one Section of the Disclosure
Letter is sufficient on its face without further inquiry reasonably to inform
the other party of the information required to be disclosed in respect of such
other Sections of the Disclosure Letter to avoid a misrepresentation under the
relevant counterpart Sections of the Agreement.

12.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without reference to any
conflicts of Laws provisions which would cause the application of the domestic
substantive Laws of any other jurisdiction.

12.6 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, and all such
counterparts shall constitute but one and the same instrument. This Agreement,
once executed, may be delivered to either party through the use of facsimile
transmission. In this regard, any and all signatures of the parties appearing on
any facsimile copies of the signature page of this Agreement shall be deemed,
unless otherwise proved, the valid signature of the executing party.

12.8 Notice. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed duly given, unless otherwise
expressly indicated to the contrary in this Agreement: (a) when personally
delivered; (b) upon receipt of a telephonic facsimile transmission with a
confirmed telephonic transmission answer back; (c) five (5) days after having
been deposited in the United States mail, certified or registered, return
receipt requested, postage prepaid; or (d) one (1) business day after having
been delivered by a nationally recognized overnight courier service, addressed
to the parties or their permitted assigns at the following addresses (or at such
other address or number as is given in writing by either party to the other) as
follows:

     
If to Halo:
  Halo Technology Holdings, Inc.
200 Railroad Avenue
Greenwich, CT 06830
Attention: Ernest C. Mysogland
 
   
If to Unify:
  Unify Corporation, Attn President
2101 Arena Blvd, Ste 100
Sacramento, CA 95834

12.9 Severability. In the event that any provision of this Agreement shall be
declared by a court of competent jurisdiction to be invalid, illegal, or
otherwise unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

12.10 Waiver. No delay or omission to exercise any right, power, or remedy
accruing to any party hereto upon any breach or default by another party shall
impair any such right, power, or remedy except as expressly set forth herein.
Any waiver, permit, consent, or approval of any kind or character of any breach
or default under this Agreement or any waiver of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. The rights and remedies granted the
parties under this Agreement are cumulative and the waiver of any single remedy
will not constitute a waiver of such party’s right to assert all other legal
remedies available to it under the circumstances.

12.11 Confidentiality; Public Statements. Except as required by Law, no party
hereto shall issue any press release or make any public statement regarding the
transactions contemplated hereby, without the prior written approval of the
other parties.

12.12 Entire Agreement. This Agreement, including all Schedules and the
Disclosure Letters and Financial Statements attached hereto (with such changes
to the Schedules and Disclosure Letters as may be accepted in writing by Halo or
Unify as the case may be),is the entire agreement between the parties regarding
the subject matter hereof. This Agreement constitutes an agreement solely
between the parties hereto, and is not intended to and shall not confer any
rights, remedies, obligations, or liabilities, legal or equitable, including any
right of employment, on any person (including, without limitation, any employees
or former employees) other than the parties hereto and their respective legal
representatives, successors, or permitted assigns, or otherwise constitute any
person a third party beneficiary under or by reason of this Agreement. Nothing
in this Agreement, expressed or implied, is intended to or shall constitute the
parties hereto partners or participants in a joint venture.

12.13 Termination.



  A.   This Agreement may be terminated at any time prior to Closing:



  (i)   By mutual written consent of Unify and Halo;



  (ii)   By Unify or Halo if the Closing shall not have occurred on or before
December 29, 2006; provided, however, that this provision shall not be available
to Unify if Halo has the right to terminate this Agreement under clause (iv) of
this Section 12.13A, and this provision shall not be available to Halo if Unify
has the right to terminate this Agreement under clause (iii) of this
Section 12.13A.



  (iii)   By Unify if there is a material breach of any representation or
warranty set forth in Article IV hereof or any material covenant or agreement to
be complied with or performed by Halo pursuant to the terms of this Agreement or
the failure of a condition set forth in Article VI (other than the financing
contingency set forth in Section 6.10) to be satisfied (and such condition is
not waived in writing by Unify) on or prior to the Closing Date, or the
occurrence of any event that results or could reasonably be expected to result
in the failure of a condition set forth in Article VI (other than the financing
contingency set forth in Section 6.10) to be satisfied on or prior to the
Closing Date; provided, however, that Unify may not terminate this Agreement
prior to the Closing Date if Halo has not had an adequate opportunity to cure
such failure (but in no event a period of longer than 5 days); or



  (iv)   By Halo if there is a material breach of any representation or warranty
set forth in Article V hereof or of any material covenant or agreement to be
complied with or performed by Unify pursuant to the terms of this Agreement or
the failure of a condition set forth in Article VII (other than the lender
consent condition set forth in Section 7.15) to be satisfied (and such condition
is not waived in writing by Halo) on or prior to the Closing Date, or the
occurrence of any event which results or could reasonably be expected to result
in the failure of a condition set forth in Article VIII (other than the lender
consent condition set forth in Section 7.15) to be satisfied on or prior to the
Closing Date; provided, however, that Halo may not terminate this Agreement
prior to the Closing Date if Unify has not had an adequate opportunity to cure
such failure (but in no event a period of longer than 5 days).

(v) By Unify if there is a failure of the financing contingency set forth in
Section 6.10 to be satisfied (and such condition is not waived in writing by
Unify) on or prior to the Closing Date.

(vi) By Halo if there is a failure of the lender consent condition set forth in
Section 7.15 to be satisfied (and such condition is not waived in writing by
Halo) on or prior to the Closing Date, or by Unify if there is a failure of the
lender consent condition set forth in Section 6.11 to be satisfied (and such
condition is not waived in writing by Unify) on or prior to the Closing Date.



  B.   In the event of termination of this Agreement:



  (i)   Each party will redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;



  (ii)   No confidential information received by any party with respect to the
business of any other party or its Affiliates shall be disclosed to any third
party, unless required by Law; and



  (iii)   In the event that this Agreement shall be terminated pursuant to
Section 12.13A(i) or (ii) hereof, all obligations of the parties hereto under
this Agreement shall terminate and there shall be no liability of any party
hereto to any other party and each party hereto shall bear its own expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement. The termination of this Agreement except pursuant
to Section 12.13A(i) shall not affect the right of any party to bring an action
for willful breach of this Agreement.

(iv) In the event that this Agreement shall be terminated by Unify pursuant to
Section 12.13A(v), the Deposit shall be converted into securities of Halo as set
forth in Section 12.13C below.

(v) In the event that this Agreement shall be terminated by Halo or by Unify
pursuant to Section 12.13A(vi), the Deposit shall be returned to Unify within
ten (10) business days.

(vi) In the event that this Agreement is terminated by Halo pursuant to Section
12.13A(iv), the Deposit shall be retained by Halo. Retention of the Deposit
shall not affect the right of Halo to bring an action for breach of this
Agreement.

(vii) In the event that this Agreement is terminated by Unify pursuant to
Section 12.13A(iii), the Deposit shall be returned by Halo within ten
(10) business days. The refund of the Deposit by Halo to Unify shall not affect
the right of Unify to bring an action for breach of this Agreement.

(viii) In the event that this Agreement shall be terminated by the parties
pursuant to Section 12.13A(i), the Deposit shall be converted into securities of
Halo as set forth in Section 12.13C below.

(ix) In the event that this Agreement shall be terminated by either party
pursuant to Section 12.13A(ii), the Deposit shall be converted into securities
of Halo as set forth in Section 12.13C below.

C. Deposit Conversion into Halo Securities

In the event that the Deposit is to be converted into Halo securities as
provided in Sections 12.13B(iv), (viii) or (ix) above, the Deposit shall convert
into (i) 400,000 shares of Halo’s common stock (the “Halo Stock”), and (ii) in
the event that the volume weighted average closing price of Halo’s common stock
for the ten trading days ending on the day prior to the Closing Date (the
“Market Price”) is less than $1.25 per share (as adjusted for stock splits,
reverse stock splits and similar changes in Halo’s capital structure), then
(a) if the Market Price is less than $1.25 per share, but equal to or greater
than $1.00 per share, Halo shall issue to Unify warrants to acquire 100,000
shares of Halo Stock, or (b) if the Market Price is less than $1.00 per share,
but equal to or greater than $.75 per share, Halo shall issue to Unify warrants
to acquire 200,000 shares of Halo Stock, or (c) if the Market Price is less than
$.75 per share, Halo shall issue to Unify warrants to acquire 300,000 shares of
Halo Stock. For the avoidance of doubt, in the event that the Market Price is
less than $1.25 per share, the maximum amount of warrants Halo will issue to
Unify will be warrants to acquire 300,000 shares of Halo Stock. If any warrants
are issued to Unify pursuant to this Section 12.13C, the exercise price of the
warrants will be $1.25 per share, and the warrants will be in the form of
Purchase Warrant attached hereto. In the event the Deposit is converted into
shares of Halo Stock (and warrants if applicable) the parties agree to enter
into an agreement to register such shares of Halo Stock and the shares of Halo
Stock issuable upon exercise of any Halo warrants issued under this section,
such agreement to be mutually acceptable and containing the same terms as the
Registration Agreement.

12.14 Non-Competition. For a period commencing on the Closing Date and
terminating on the second anniversary of the Closing Date (the “Restricted
Period”):12.16



  A.   Halo, unless acting in accordance with Unify’s prior written consent
(which consent may be withheld in Unify’s sole discretion) shall not, in the
United States or any other place where Unify or any of Unify’s Affiliates
conducts the Gupta Business, or any part thereof, directly or indirectly
(whether as an owner, partner, shareholder, agent, or otherwise), own, manage,
operate, control, invest in, perform services for (alone or in association with
any Person) or participate in any manner in the ownership, management,
operation, control or financing of, or be connected as a principal, agent,
representative, consultant, investor, owner, partner, manager, joint venturer,
or similar affiliation with, any business or enterprise that engages in or owns,
invests in, operates, manages, or controls any venture or enterprise that
engages or proposes to engage in the embedded database and related software
development tools business, or any part thereof; provided, however, that (i) a
business or enterprise in the embedded database and related software development
tools business shall not include a business or enterprise in which such business
accounts for less than ten percent (10%) of the revenues, income, or the value
of the assets of such business or enterprise and (ii) Halo may own, directly or
indirectly, solely as an investment, securities of any Person engaged in the
embedded database and related software development tools business having a class
of securities (a) registered under the Securities Exchange Act of 1934 and
(b) publicly traded, if Halo is not involved in the business of said corporation
and if Halo and Halo’s associates (as such term is defined in Regulation 14(A)
promulgated under the Securities Exchange Act of 1934, as in effect on the date
hereof), collectively, do not, directly or indirectly, own more than an
aggregate of five percent (5%) of any class of securities of such Person.



  B.   Unify, unless acting in accordance with Halo’s prior written consent
(which consent may be withheld in Halo’s sole discretion) shall not, in the
United States or any other place where Halo or any of Halo’s Affiliates conducts
the NavRisk Business, or any part thereof, directly or indirectly (whether as an
owner, partner, shareholder, agent, or otherwise), own, manage, operate,
control, invest in, perform services for (alone or in association with any
Person) or participate in any manner in the ownership, management, operation,
control or financing of, or be connected as a principal, agent, representative,
consultant, investor, owner, partner, manager, joint venturer, or similar
affiliation with, any business or enterprise that engages in or owns, invests
in, operates, manages, or controls any venture or enterprise that engages or
proposes to engage in the risk management software and solution business, or any
part thereof; provided, however, that (i) a business or enterprise in the risk
management software and solution business shall not include a business or
enterprise in which the such business accounts for less than ten percent (10%)
of the revenues, income, or the value of the assets of such business or
enterprise and (ii) Unify may own, directly or indirectly, solely as an
investment, securities of any Person engaged in the risk management software and
solution business having a class of securities (a) registered under the
Securities Exchange Act of 1934 and (b) publicly traded, if Unify is not
involved in the business of said corporation and if Unify and Unify’s associates
(as such term is defined in Regulation 14(A) promulgated under the Securities
Exchange Act of 1934, as in effect on the date hereof), collectively, do not,
directly or indirectly, own more than an aggregate of five percent (5%) of any
class of securities of such Person. Furthermore, Unify shall not compete, in the
manner contemplated by this Section 12.14B, with the ViaMode Product, provided
that Unify may operate as contemplated in the license agreements between the
parties regarding the ViaMode Product.

The covenants contained in this Section 12.14 and Section 8.7(d) shall be
construed as a series of separate covenants, one for each of the cities and
counties in each of the states of the United States of America and one for each
country in the world other than the United States. It is the desire and intent
of the parties that these covenants shall be enforced to the fullest extent
permissible under applicable law. If any particular provision or portion of this
Section 12.14 or Section 8.7(d) shall be adjudicated to be invalid or
unenforceable, this Section 12.14 or Section 8.7(d) shall be deemed amended to
revise that provision or portion to the minimum extent necessary to render it
enforceable. Such amendment shall apply only with respect to the operation of
the paragraph in the particular jurisdiction in which such adjudication was
made. If, in any judicial proceeding, a court of competent jurisdiction shall
refuse to enforce any covenant contained in this Section 12.14 or Section 8.7(d)
(including, without limitation, the separate geographical covenants deemed
included in this Agreement), then such unenforceable covenants shall be deemed
deleted from this Section 12.14 or Section 8.7(d) to the extent necessary to
permit the remaining separate covenants to be enforced.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

UNIFY CORPORATION

By: Todd Wille
Name: Todd Wille
Title: President


HALO TECHNOLOGY HOLDINGS, INC.

By: Ernest C. Mysogland
Name: Ernest C. Mysogland
Title: EVP


2

GLOSSARY SCHEDULE

“Acquisition Documents” shall mean this Agreement, the Registration Agreement
and the Purchase Warrant.

“Acuitrek” has the meaning set forth in Recital D hereof.“Action” shall mean any
charge, complaint, action, order, writ, injunction, judgment or decree
outstanding or claim, suit, litigation, proceeding, labor dispute, arbitral
action or investigation, and is first used as a defined term in Section 4.13.

“Affiliate” or “affiliate” shall mean any person or entity, directly or
indirectly, controlling, controlled by, or under common control with the person
of which it is an affiliate, and is first used as a defined term in
Section 4.13.

“Assumed Liabilities” means the liabilities set forth on the Assumed Liabilities
Schedule limited in amount as set forth on the Halo Assumed Liabilities
Schedule.

“Benefit Arrangement” means any employment, consulting, severance or other
similar Contracts, arrangement or policy and each plan, arrangement (written or
oral), program, agreement or commitment providing for insurance coverage
(including without limitation any self-insured arrangements), workers’
compensation, disability benefits, supplemental unemployment benefits, vacation
benefits, retirement benefits, life, health, disability or accident benefits
(including without limitation any “voluntary employees’ beneficiary
association”) as defined in Section 501(c)(9) of the Code providing for the same
or other benefits) or for deferred compensation, profit-sharing bonuses, stock
options, stock appreciation rights, stock purchases or other forms of incentive
compensation or post-retirement insurance, compensation or benefits which (i) is
not a Welfare Plan, Pension Plan or Multiemployer Plan, (ii) is entered into,
maintained, contributed to or required to be contributed to, and (iii) covers
any employee or former employee, and is first used as a defined term in the
definition of Employee Plans.

“Business” means, as the context requires, either (i) the Gupta Business, or
(ii) the NavRisk Business and the ViaMode Product.

“Business Records” means all books, records, lists, ledgers, files, computer
data, disks and files (including software and firmware), reports, plans,
drawings and operating records of any kind, including, without limitation, all
corporate and tax books and records.

“Cash Purchase Price” has the meaning set forth in Section 2.2 hereof.

“Claims” means all claims, causes of action, choses in action, rights of
recovery and rights of set-off of whatever kind or description against any
person or entity.

“Closing” has the meaning set forth in Section 3.1 hereof.

“Closing Date” has the meaning set forth in Section 3.1 hereof.

“COBRA” means Part 6 of Title 1 of ERISA or Code Section 4980B.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Contracts” means any of the agreements, contracts, leases, powers of attorney,
notes, loans, evidence of indebtedness, purchase orders, letters of credit,
settlement agreements, franchise agreements, undertakings, covenants not to
compete, employment agreements, consulting agreements, work-for-hire agreements,
licenses, instruments, obligations, commitments, understandings, policies,
purchase and sales orders, quotations, license agreements and other agreements
of any kind related to any of the Intellectual Property and the Software, and
other executory commitments, whether oral or written, express or implied.

“Defense Counsel” has the meaning set forth in Section 9.4 hereof.

“Defense Notice” has the meaning set forth in Section 9.4 hereof.

“Deposit” has the meaning set forth in Section 2.1 hereof.

“Direct Claim” has the meaning set forth in Section 9.4 hereof.

“Disclosure Letter” means in the case of Unify, the Disclosure Letter prepared
by Unify, and in the case of Halo, the Disclosure Letter prepared by Halo.

“Employee Plans” means all Benefit Arrangements, Pension Plans, Multiemployer
Plans and Welfare Plans.

“Environmental Law” means any federal, state, or local Laws, regulations,
ordinances, orders, permits and judgments, and common Law relating to the
protection of the environment, including any Law of strict liability, nuisance
or with respect to conducting abnormally dangerous activities including, without
limitation, provisions pertaining to or regulating air pollution, water
pollution, noise control, wetlands, water courses, natural resources, wildlife,
Hazardous Materials, or any other activities or conditions which impact or
relate to the environment or nature. Such Environmental Laws shall include,
without limitation, CERCLA, RCRA, the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq., the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq., the Emergency Planning and Community Right to Know
Act (“EPCRA”), as amended, 42 U.S.C. Section 11001 et seq., the Oil Pollution
Act, as amended, 33 U.S.C. Section 2701 et seq., and the Toxic Substances
Control Act, as amended, 15 U.S.C. Section 2601 et seq.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to each party, any person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which such party is a member or (ii) solely for the purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the Lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such party
is a member.

“Financial Statements” means the Gupta Financial Statements or the NavRisk
Financial Statements.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, consistently applied.

“Governmental Authority” means any government, governmental or regulatory
authority, board, agency or other entity, or any court, tribunal or judicial
body, whether federal, state or local.

“Gupta Assets” means the Gupta Entities’ right, title and interest in and to
substantially all of the assets, business and goodwill owned by any of the Gupta
Entities in or related to the Gupta Business, (other than cash, cash
equivalents, securities held for investment purposes, and marketable securities)
wherever located, known or unknown, tangible or intangible, including, without
limitation: all Intellectual Property, Software, Internet domain names, Web
sites, know-how, trade secrets, business leads, research and results thereof,
technology, techniques, data, methods, processes, instructions, drawings and
specifications, inventions, discoveries, improvements, designs, processes,
formulae, recipes and shop rights, Intangible Assets, property, personal, real
or mixed, accounts receivable, securities, deposits (on contractual obligations
or otherwise), Claims and rights under Contracts and Permits held by the Gupta
Entities and all Business Records, all as the same exist on the Closing Date.
Specifically excluded from Gupta Assets are any inter-company receivables or
obligations between and/or among the (i) Gupta Entities and (ii) Halo or Halo’s
Affiliates (other than the Gupta Entities).

“Gupta Business” has the meaning set forth in Recital C hereof.

“Gupta Closing Balance Sheet” has the meaning set forth in Section 2.2 hereof.

“Gupta Contract” shall have the meaning set forth in Section 4.9 hereof.

“Gupta Entities” means Gupta Technologies, LLC, Gupta Technologies, Ltd.
andGupta Technologies

GmbH.

“Gupta Financial Statements” shall have the meaning set forth in Section 4.16
hereof.

“Gupta Leased Properties” shall have the meaning set forth in Section 4.5
hereof.

“Gupta LLC Interests” means 100% of the membership interest in Gupta
Technologies, LLC and 100% of its wholly owned subsidiaries, Gupta Technologies,
Ltd. and Gupta Technologies GmbH .

“Gupta Net Working Capital” means for the Gupta Entities the aggregate
(a) accounts receivable (net of the allowance for doubtful accounts reflected on
the Gupta Closing Balance Sheet), plus (b) cash deposits held by third parties,
plus (c) prepaid expenses, less (x) Accounts Payable, (y) Accrued Expenses, and
(z) Accrued Compensation and related benefits including bonuses and commissions.
“Accrued Expenses” shall mean all expenses of the Gupta Entities, which are
being assumed by Unify, including Taxes, that have been accrued and unpaid as of
the date of determination. “Accrued Compensation” shall mean all accrued, but
unpaid, compensation to employees for services to the Gupta Entities for a
compensation time period ending as of the date of determination but which is to
be paid to such employees on a date occurring after the date of determination
and which is being assumed by Unify. “Accounts Payable” shall mean the right to
payments by third parties who have delivered goods or performed services to the
Gupta Entities as of the date of determination, whether billed or unbilled, and
whether or not evidenced by any contract or agreement, which are being assumed
by Unify. Specifically excluded from Gupta Net Working Capital are any
inter-company receivables or obligations between and/or among the (i) Gupta
Entities and (ii) Halo or Halo’s Affiliates (other than the Gupta Entities).

“Halo Stock” shall have the meaning set forth in Section 12.13 hereof.

“Hazardous Materials” include “hazardous wastes” as defined by the Resource
Conservation and Recovery Act (“RCRA”), as amended, 42 U.S.C. Section 6901 et
seq., or any similar state or local Law, regulation, ordinance, or order, (c)
“hazardous substances” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended, 42 U.S.C. Section 9601 et
seq., or any similar state or local Law, regulation, ordinance, or order, (d)
“hazardous materials” as defined by the Hazardous Materials Transportation Act
(“HMTA”), as amended, 49 U.S.C. Section 1802 et seq., or any similar state or
local Law, regulation, ordinance, or order, (e) radioactive materials subject to
the Atomic Energy Act (“AEA”, as amended, 42 U.S.C. Section 2014 et seq., or any
similar state or local Law, regulation, ordinance, or order, and (f) any other
pollutant, contaminant, chemical, or substance defined or regulated as of the
Closing Date as hazardous or toxic by any Environmental Law.

“Indemnified Party” has the meaning set forth in Section 9.4 hereof.

“Indemnifying Party” has the meaning set forth in Section 9.4 hereof.

“Intangible Assets” means all intangible property owned, licensed or used by
Unify and/or Acuitrek relating to the NavRisk Business and the ViaMode Product,
or by the Gupta Entities relating to the Gupta Business, as the case may be,
including, but not limited to, the Intellectual Property, contract rights, all
warranties and similar guarantees of quality or performance given by third
parties in respect of goods delivered or services performed, goodwill and
approvals.

“Intellectual Property” means all of the following whether patented or
patentable or not and whether or not such items have been reduced to written,
computer-readable or other tangible form and irrespective of where any of the
same were issued, are pending or exist that are owned by, issued to or licensed:
(i) United States and foreign patents of any description, and applications
therefor, utility models and utility model applications (whether owned or
licensed), including any equivalents, divisionals, continuations,
continuations-in-part, re-issues, registrations, additions or extensions
thereof, as well as any further patents, patent applications, utility models and
utility model applications (whether owned by or licensed); (ii) United States
(federal and state) and foreign trademarks (and goodwill associated therewith)
and other trade names, labels, trade dress, advertising and package designs, and
other trade rights, whether or not registered and all applications therefor; and
(iii) United States and foreign copyrights, whether or not registered and all
applications therefor (including copyrights in computer software and computer
software documentation, source code and systems documentation).

“Knowledge” or “knowledge” of a party as used in this Agreement with respect to
facts or circumstances shall mean actual knowledge of the party after reasonable
investigation and due diligence. Actual knowledge of any officer, director or
supervisory employee of such party will be imputed and deemed to be actual
knowledge of such party.

“Law” means any laws, statutes, ordinances, regulations, rules, notice
requirements, agency guidelines and orders of any federal, state or local
government and any other governmental department or agency, including, without
limitation, Environmental Laws, ERISA, energy, motor vehicle safety, public
utility, zoning, building and health codes, occupational safety and health Laws
and Laws respecting employment practices, employee documentation, terms and
conditions of employment and wages and hours.

“License Agreements” has the meaning set forth in Section 6.8 hereof.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, title
defect, restriction or charge of any kind (including any conditional sale or
other title retention agreement or lease in the nature thereof), any sale of
receivables with recourse, any filing or agreement to file a financing statement
as debtor under the Uniform Commercial Code or any similar statute (other than
to reflect ownership by a third party of property leased under a lease which is
not in the nature of a conditional sale or title retention agreement), or any
subordination arrangement in favor of another Person.

“Losses” has the meaning set forth in Section 9.2 hereof.

“Material Adverse Change” means a change the consequence of which is a Material
Adverse Effect.

“Material Adverse Effect” means a material adverse effect on the financial
condition, business, earnings, results of operations, assets, liabilities or
operations of the Gupta Business, or the NavRisk Business and ViaMode Product,
as the context requires.

“Merger Agreement” has the meaning set forth in Recital A hereof.

“Multiemployer Plan” means any “multiemployer plan,” as defined in Section 3(37)
or Section 4001(a)(3) of ERISA.

“NavRisk Assets” means Unify’s and/or Acuitrek’s right, title and interest in
and to substantially all of the assets, business and goodwill owned by Unify or
Acuitrek in or related to the NavRisk Business (other than cash, cash
equivalents, securities held for investment purposes, and marketable
securities),, wherever located, known or unknown, tangible or intangible,
including, without limitation: all Intellectual Property, Software, Internet
domain names, Web sites, know-how, trade secrets, business leads, research and
results thereof, technology, techniques, data, methods, processes, instructions,
drawings and specifications, inventions, discoveries, improvements, designs,
processes, formulae, recipes and shop rights, Intangible Assets, property,
personal, real or mixed, accounts receivable, securities, deposits (on
contractual obligations or otherwise), Claims and rights under Contracts and
Permits assigned to Halo and all Business Records, all as the same exist on the
Closing Date.

“NavRisk Business” has the meaning set forth in Recital D hereof.

“NavRisk Closing Balance Sheet” has the meaning set forth in Section 2.2 hereof.

“NavRisk Financial Statements” shall have the meaning set forth in Section 5.18
hereof.

“NavRisk Net Working Capital” means the aggregate (a) accounts receivable (net
of the allowance for doubtful accounts reflected on the NavRisk Closing Balance
Sheet), plus (b) cash deposits held by third parties, plus (c) prepaid expenses,
less (x) Accounts Payable (as defined for this purpose below), (y) Accrued
Expenses (as defined for this purpose below), and (z) Accrued Compensation (as
defined for this purpose below) and related benefits including bonuses and
commissions. “Accrued Expenses” shall mean all expenses of the NavRisk Business
which are being assumed by Halo, including Taxes, that have been accrued and
unpaid as of the date of determination. “Accrued Compensation” shall mean all
accrued, but unpaid, compensation to employees for services to Unify for a
compensation time period ending as of the date of determination but which is to
be paid to such employees on a date occurring after the date of determination
and which are being assumed by Halo. “Accounts Payable” shall mean the right to
payments by third parties who have delivered goods or performed services to the
NavRisk Business as of the date of determination, whether billed or unbilled,
and whether or not evidenced by any contract or agreement, which is being
assumed by Halo. Specifically excluded from NavRisk Net Working Capital are any
inter-company obligations between and/or among the NavRisk Business and Unify or
Unify’s Affiliates.

“Organizational Documents” means the charter, articles or certificates or
organization or other organizational documents (including agreements among
stockholders) or instruments of an entity.

“Pension Plan” mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) (a) which Halo or any
ERISA Affiliate of Halo, or Unify or any ERISA Affiliate of Unify, as
applicable, maintains, administers, contributes to or is required to contribute
to, or, within the six years prior to the Closing Date, maintained,
administered, contributed to or was required to contribute to, or under which
Halo or any ERISA Affiliate of Halo, or Unify or any ERISA Affiliate of Unify,
as applicable, may incur any liability and (b) which covers any employee or
former employee of Halo or any ERISA Affiliate of Halo, or Unify or any ERISA
Affiliate of Unify, as applicable.

“Permits” means all government licenses, permits and other governmental
authorizations necessary to carry on a business as presently conducted and as
proposed to be conducted.

“Person” or “person” means any person or entity.

“Purchase Price” has the meaning set forth in Section 2.2 hereof.

“Purchase Shares” has the meaning set forth in Section 2.2 hereof.

“Purchase Warrant” has the meaning set forth in Section 2.2 hereof and shall be
in a form mutually agreed by the parties which shall include customary terms
including a 5 year term, and a cash only exercise and equitable adjustment
protection for stock splits, recapitalizations and the like (but no
anti-dilution protection for future issuances of securities at below the
exercise price). The Purchase Warrant will also provide that if (i) the common
stock underlying the Purchase Warrant is registered pursuant to an effective
registration statement, and (ii) the Unify common stock (as adjusted for stock
splits, recapitalizations and the like) has a trailing thirty (30) day volume
weighted average trading price of 200% of the warrant exercise price, Unify may
(upon reasonable prior notice to Halo) repurchase once each fiscal quarter the
number of shares of common stock underlying the Purchase Warrant equal to
one-twelfth (1/12th) of the Unify common stock trading volume for the
immediately trailing twelve months.

“Registration Agreement” means the Registration Rights Agreement between Halo
and Unify in the form mutually agreed by the parties, which shall include the
obligation of Unify to file appropriate registration statements with the
Securities and Exchange Commission within 90 days after the Closing to register
for resale the Purchase Shares and the shares of Unify issuable upon exercise of
the Purchase Warrants, to have such registration statement effective within nine
months after the Closing, to maintain the effectiveness of such statement for a
period of two years after the Closing, containing a lock up provision
prohibiting Halo to sell such shares within the first nine months after the
Closing (other than in a tender offer, merger or other significant transaction)
and to include other customary terms and provisions.

“Securities Act” has the meaning set forth in Section 4.22 hereof.

“Software” means, collectively: (a) all object and source code (in any computer
language), and any embedded files, programs, data and associated databases, of
and for all versions, revisions and releases (whether in development stages or
commercially available) of all computer programs and all modules, and (b) all
user, technical and programmer manuals and documentation of any kind (in
whatever form, whether written, electronic or otherwise).

“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
limited liability company, association, trust, joint venture or other entity or
organization of which such Person, either alone or through or together with any
other Subsidiary, owns, directly or indirectly, more than 25% of the stock or
other equity interests, the holder of which is generally entitled to vote for
the election of the board of directors or other governing body of such
corporation, partnership, limited liability company, association, trust, joint
venture or other entity or organization.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, capital stock, franchise, profits, payroll, employment,
withholding, social security, unemployment, disability, real property, ad
valorem/personal property, stamp, excise, occupation, sales, use, transfer,
environmental (including taxes under Code § 59A), customs duties, value added,
alternative or add-on minimum, estimated or other tax or governmental charge,
including any interest, penalty or addition thereto, whether disputed or not.

“Third Party Claim” has the meaning set forth in Section 9.4 hereof.

“ViaMode Assets” means Unify’s right, title and interest in and to ViaMode
Product all Intellectual Property and Software owned by Unify in or related to
the ViaMode Product.

“ViaMode Product” has the meaning set forth in Recital D hereof.

“Welfare Plan” means any “employee welfare benefit plan” as defined in
Section 3(1) of ERISA, (A) which an entity maintains, administers, contributes
to or is required to contribute to, or under which an entity may incur any
liability and (B) which covers any employee or former employee.

“Working Capital Adjustment” has the meaning set forth in Section 2.2 hereof.

3